Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 1 of 78




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

         Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  ______________________/

                                          OMNIBUS ORDER

         THIS CAUSE is before the Court upon Plaintiffs’ Omnibus Daubert Motion to Strike

  Defense Experts, ECF No. [492] (“Plaintiffs’ Motion”)1 and Defendant’s Motion to Exclude the

  Opinion Testimony of Plaintiffs’ Expert Witnesses, ECF No. [500] (“Defendant’s Motion”)

  (collectively, “Motions”). The Court has considered the Motions, all supporting and opposing

  submissions (ECF Nos. [528],2 [529], [554], and [556]3), the record in this case, the applicable




  1
    Plaintiffs’ Motion was filed under seal. On May 12, 2020, the Court denied Plaintiffs’ motion to
  seal Plaintiffs’ Motion and directed Plaintiffs to refile it with redactions. See ECF No. [502]. On
  May 18, 2020, Plaintiffs’ Motion was refiled with redactions. See ECF No. [509]. For ease of
  reference, the Court cites to ECF No. [492].
  2
    Plaintiffs’ Response to Defendant’s Motion was filed under seal, ECF No. [528]. On May 26,
  2020, the Court denied Plaintiffs’ motion to seal Plaintiffs’ response and directed Plaintiffs to refile
  it with redactions. See ECF No. [538]. On June 1, 2020, Plaintiffs refiled their Response. ECF No.
  [548]. For ease of reference, the Court cites to ECF No. [528].
  3
   Plaintiffs’ Reply in support of Plaintiffs’ Motion was filed under seal, ECF No. [556]. On June
  3, 2020, the Court denied Plaintiffs’ motion to seal the Reply and directed Plaintiffs to refile it
  with redactions. See ECF No. [563]. On June 10, 2020, the Reply was refiled with redactions. See
  ECF No. [549]. For ease of reference, the Court cites to ECF No. [556].
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 2 of 78

                                                          Case No. 18-cv-80176-BLOOM/Reinhart


  law, and is otherwise fully advised. For the reasons set forth below, Plaintiffs’ Motion is granted

  in part and denied in part, and Defendant’s Motion is granted in part and denied in part.

  TABLE OF CONTENTS

  BACKGROUND………………………………………………………………………………….3
  LEGAL STANDARD…………………………………………………………………………….4
  DISCUSSION……………………………………………………………………………………..9
  A.     Plaintiffs’ Motion………………………………………………………………................9
         1.      Dr. Ami Klin…………………………………………………………….................9
                 a.     Witness exclusion is unwarranted and too harsh a remedy…………..……12
                 b.     Portions of Opinion #2 exceed the purview of expert testimony………….19
         2.      Kevin Madura……………………………………………………………………..24
                 a.     Mr. Madura was not required to disclose information considered
                        in the capacity of a consulting expert………………………………………27
                 b.     Mr. Madura’s opinion is not speculative and unreliable…………………..30
         3.      F. Harley Norwitch………………………………………………………………..33
                 a.     Mr. Norwitch’s reports fail to comply with Rule 26………………………36
                 b.     Defendant fails to carry his burden to avoid Rule 37 sanctions……………39
                 c.     Defendant fails to show that Mr. Norwitch’s opinions are based
                        on a reliable methodology………………………………………………….40
         4.      Dr. Stewart MacIntyre…………………………………………………………….44
                 a      Dr. MacIntyre’s opinions regarding Mr. Kleiman’s health and
                        effects of medication……………………………………………………….47
                 b      Dr. MacIntyre’s opinions regarding lack of care by family and
                        friends and Mr. Kleiman’s “disruptive” behavior………………………….49
  B.     Defendant’s Motion………………………………………………………………………50
         1.      Gordon Klein………………………………………………………………………50
         2.      Dr. Matthew Edman……………………………………………………………....58
         3.      Andreas Antonopoulos……………………………………………………………62
                 a.     Mr. Antonopoulos’ qualifications and alleged bias……………………….66
                 b.     Section XI of Mr. Antonopoulos’ report regarding public



                                                  2
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 3 of 78

                                                                Case No. 18-cv-80176-BLOOM/Reinhart


                           statements by Satoshi Nakamoto…………………………………………67
                  c.       Bitcoin lists and bitcoin message…………………………………………68
          4.      Stefan Boedeker………………………………………………………………….70
          5.      Dr. Robert Leonard……………………………………………………………....74
  CONCLUSION………………………………………………………………………………….78

          I.      BACKGROUND

          The Court assumes the parties’ familiarity with the general factual allegations and nature

  of this case. See, e.g., ECF Nos. [68]; [83]; [87]; [265]; [373].

          Plaintiffs seek to strike defense experts, Dr. Ami Klin, Kevin Madura, F. Harley Norwitch,

  and Dr. Stewart MacIntyre, pursuant to Fed. R. Evid. 702, Daubert v. Merrell Dow

  Pharmaceuticals, Inc., 509 U.S. 579 (1993), and Fed. R. Civ. P. 37(c)(1). Plaintiffs represent that

  they do not bring their motion “on the basis that the opinions offered contradict the evidence the

  Defendant has produced in this litigation,” but rather because “these experts either (1) failed to

  comply with the bare minimum requirements imposed by Fed. R. Civ. P. 26, and therefore must

  be excluded on fairness or reliability grounds under Rule 37 or Daubert; or (2) issued opinions

  that are irrelevant to the issues in this litigation.” Id. at 3-4.

          Defendant seeks to exclude the opinions of Plaintiffs’ experts, Gordon Klein, Dr. Matthew

  Edman, Andreas Antonopoulos, Stefan Boedeker, and Dr. Robert Leonard because their testimony

  is inadmissible under Rule 702 and Daubert. ECF No. [500]. In Defendant’s view, Plaintiffs’

  experts’ opinions are “products of methods of inquiry that are not generally accepted as valid in

  their fields,” and they “improperly seek to influence the jury with unsupported, results-driven

  conclusions and flawed methodologies.” Id. at 2.




                                                       3
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 4 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


         II.     LEGAL STANDARD

                 A.      Rule 702 and Daubert

         Federal Rule of Evidence 702 governs the admissibility of expert testimony. When a party

  proffers the testimony of an expert under Rule 702, the party offering the expert testimony bears

  the burden of laying the proper foundation, and that party must demonstrate admissibility by a

  preponderance of the evidence. See Rink v. Cheminova, Inc., 400 F.3d 1286, 1291-92 (11th Cir.

  2005); Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999). To determine

  whether expert testimony or any report prepared by an expert may be admitted, the Court engages

  in a three-part inquiry, which includes whether: (1) the expert is qualified to testify competently

  regarding the matters he intends to address; (2) the methodology by which the expert reaches his

  conclusions is sufficiently reliable; and (3) the testimony assists the trier of fact, through the

  application of scientific, technical, or specialized expertise, to understand the evidence or to

  determine a fact in issue. See City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th

  Cir. 1998) (citing Daubert, 509 U.S. at 589). The Court of Appeals for the Eleventh Circuit refers

  to each of these requirements as the “qualifications,” “reliability,” and “helpfulness”

  prongs. United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004). While some overlap exists

  among these requirements, the court must individually analyze each concept. See id.

         An expert in this Circuit may be qualified “by knowledge, skill, experience, training, or

  education.” J.G. v. Carnival Corp., No. 12-21089-CIV, 2013 WL 752697, at *3 (S.D. Fla. Feb.

  27, 2013) (citing Furmanite Am., Inc. v. T.D. Williamson, 506 F. Supp. 2d 1126, 1129 (M.D. Fla.

  2007); Fed. R. Evid. 702). “An expert is not necessarily unqualified simply because [his]

  experience does not precisely match the matter at hand.” Id. (citing Maiz v. Virani, 253 F.3d 641,

  665 (11th Cir. 2001)). “[S]o long as the expert is minimally qualified, objections to the level of the




                                                    4
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 5 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


  expert’s expertise go to credibility and weight, not admissibility.” See Clena Invs., Inc. v. XL

  Specialty Ins. Co., 280 F.R.D. 653, 661 (S.D. Fla. 2012) (citing Kilpatrick v. Breg, Inc., No. 08-

  10052-CIV, 2009 WL 2058384, at *1 (S.D. Fla. June 25, 2009)). “After the district court

  undertakes a review of all of the relevant issues and of an expert’s qualifications, the determination

  regarding qualification to testify rests within the district court’s discretion.” J.G., 2013 WL

  752697, at *3 (citing Berdeaux v. Gamble Alden Life Ins. Co., 528 F.2d 987, 990 (5th Cir. 1976)).4

          When determining whether an expert’s testimony is reliable, “the trial judge must assess

  whether the reasoning or methodology underlying the testimony is scientifically valid and . . .

  whether that reasoning or methodology properly can be applied to the facts in issue.” Frazier, 387

  F.3d at 1261-62 (citation omitted) (quotation marks omitted). To make this determination, the

  district court examines: “(1) whether the expert’s theory can be and has been tested; (2) whether

  the theory has been subjected to peer review and publication; (3) the known or potential rate of

  error of the particular scientific technique; and (4) whether the technique is generally accepted in

  the scientific community.” Id. (citing Quiet Tech. DC-8, Inc. v. Hurel-Dubois, UK Ltd., 326 F.3d

  1333, 1341 (11th Cir. 2003)). “The same criteria that are used to assess the reliability of a scientific

  opinion may be used to evaluate the reliability of non-scientific, experience-based

  testimony.” Id. at 1262 (citing Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999)). Thus,

  these factors are non-exhaustive, and the Eleventh Circuit has emphasized that alternative

  questions may be more probative in the context of determining reliability. See id. Consequently,

  trial judges are afforded “considerable leeway” in ascertaining whether a particular expert’s

  testimony is reliable. Id. at 1258 (citing Kumho Tire Co., 526 U.S. at 152).



  4
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Eleventh Circuit adopted
  as binding precedent all decisions of the Court of Appeals for the Fifth Circuit rendered prior to
  October 1, 1981.


                                                     5
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 6 of 78

                                                           Case No. 18-cv-80176-BLOOM/Reinhart


         The final element, helpfulness, turns on whether the proffered testimony “concern[s]

  matters that are beyond the understanding of the average lay person.” Edwards v. Shanley, 580 F.

  App’x 816, 823 (11th Cir. 2014) (quoting Frazier, 387 F.3d at 1262). “[A] trial court may exclude

  expert testimony that is ‘imprecise and unspecific,’ or whose factual basis is not adequately

  explained.” Id. (quoting Cook ex rel. Estate of Tessier v. Sheriff of Monroe Cty., Fla., 402 F.3d

  1092, 1111 (11th Cir. 2005)). To be appropriate, a “fit” must exist between the offered opinion

  and the facts of the case. McDowell v. Brown, 392 F.3d 1283, 1299 (11th Cir. 2004)

  (citing Daubert, 509 U.S. at 591). “For example, there is no fit where a large analytical leap must

  be made between the facts and the opinion.” Id. (citing Gen. Elec. Co. v. Joiner, 522 U.S. 136

  (1997)).

         Under Daubert, a district court must take on the role of gatekeeper, but this role “is not

  intended to supplant the adversary system or the role of the jury.” Quiet Tech., 326 F.3d at 1341

  (citations omitted) (quotation marks omitted). Consistent with this function, the district court must

  “ensure that speculative, unreliable expert testimony does not reach the jury.” McCorvey v. Baxter

  Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir. 2002). “[I]t is not the role of the district court

  to make ultimate conclusions as to the persuasiveness of the proffered evidence.” Quiet Tech., 326

  F.3d at 1341 (citations omitted) (quotation marks omitted). Thus, the district court cannot exclude

  an expert based on a belief that the expert lacks personal credibility. Rink, 400 F.3d at 1293 n.7.

  To the contrary, “vigorous cross-examination, presentation of contrary evidence, and careful

  instruction on the burden of proof are the traditional and appropriate means of attacking shaky but

  admissible evidence.” Quiet Tech., 326 F.3d at 1341 (quoting Daubert, 509 U.S. at 596). “Thus,

  ‘[o]n cross-examination, the opposing counsel is given the opportunity to ferret out the opinion’s

  weaknesses to ensure the jury properly evaluates the testimony’s weight and credibility.’” Vision




                                                   6
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 7 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


  I Homeowners Ass’n, Inc. v. Aspen Specialty Ins. Co., 674 F. Supp. 2d 1321, 1325 (S.D. Fla. 2009)

  (quoting Jones v. Otis Elevator Co., 861 F.2d 655, 662 (11th Cir. 1988)). Ultimately, as noted, “a

  district court enjoys ‘considerable leeway’ in making” evidentiary determinations such as

  these. Cook ex rel. Estate of Tessier, 402 F.3d at 1103 (quoting Frazier, 387 F.3d at 1258).

                 B.      Rules 26 and 37

         Federal Rule of Civil Procedure 26 requires a party to disclose to the other parties the

  identity of any witness it may use at trial to present expert testimony. See Fed. R. Civ. P. 26(a)(2).

  To make a proper disclosure, parties must disclose an expert’s identity “accompanied by a written

  report.” Id. at Rule 26(a)(2)(B). The written report must contain an array of information, including

  a “complete statement of all opinions the witness will express and the basis and reasons for them,”

  “the facts or data considered by the witness in forming them,” and the witness’ qualifications, lists

  of cases where the witness testified as an expert, the expert’s fee arrangement, and exhibits used

  to summarize or support the expert’s opinions. See id. at Rule 26(a)(2)(B)(i)-(vi).

         Parties must supplement their expert disclosures when required under Rule 26(e). Id. at

  Rule 26(a)(2)(E). That rule, in turn, imposes a duty on a party to supplement or correct its expert

  disclosure or response “in a timely manner if the party learns that in some material respect the

  disclosure or response is incomplete or incorrect, and if the additional or corrective information

  has not otherwise been made known to the other parties during the discovery process or in writing;

  or as ordered by the court.” Id. at Rule 26(e)(1). Further, for an expert whose report must be

  disclosed under Rule 26(a)(2)(B), “the party’s duty to supplement extends both to information

  included in the report and to information given during the expert’s depositions,” and any “additions

  or changes to this information must be disclosed by the time the party’s pretrial disclosures under




                                                    7
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 8 of 78

                                                              Case No. 18-cv-80176-BLOOM/Reinhart


  Rule 26(a)(3) are due.” Id. at Rule 26(e)(2). Under that rule, unless ordered otherwise by the court,

  pretrial disclosures must be made at least 30 days before trial. Id. at Rule 26(a)(3)(B).

          “If a party fails to provide information or identify a witness as required by Rule 26(a) or

  (e), the party is not allowed to use that information or witness to supply evidence . . . at trial, unless

  the failure was substantially justified or is harmless.” See id. at Rule 37(c)(1). The non-disclosing

  party bears the burden of showing that the failure to comply with Rule 26 was substantially

  justified or harmless. Mitchell v. Ford Motor Co., 318 F. App’x 821, 824 (11th Cir. 2009). In

  making this determination, the Court considers four factors: “(1) the importance of the excluded

  testimony; (2) the explanation of the party for its failure to comply with the required disclosure;

  (3) the potential prejudice that would arise from allowing the testimony; and (4) the availability of

  a continuance to cure such prejudice.” Torres v. First Transit, Inc., No. 17-CV-81162, 2018 WL

  3729553, at *2 (S.D. Fla. Aug. 6, 2018) (citation omitted). “Prejudice generally occurs when late

  disclosure deprives the opposing party of a meaningful opportunity to perform discovery and

  depositions related to the documents or witnesses in question.” Bowe v. Pub. Storage, 106 F. Supp.

  3d 1252, 1260 (S.D. Fla. 2015) (citation omitted).

          “Substantial justification requires justification to a degree that could satisfy a reasonable

  person that parties could differ as to whether the party was required to comply with the disclosure

  request. The proponent’s position must have a reasonable basis in law and fact. The test is satisfied

  if there is [a] genuine dispute concerning compliance.” Home Design Services, Inc. v. Hibiscus

  Homes of Florida, Inc., No. 603CV1860ORL19KRS, 2005 WL 2465020, at *2 (M.D. Fla. Oct. 6,

  2005) (quoting Ellison v. Windt, No. 6:99-cv-1268-Orl-KRS, 2001 WL 118617, at *2 (M.D. Fla.

  Jan. 24, 2001)) (citation omitted). “Failure to timely make the required expert witness disclosures

  is harmless when the party entitled to the disclosure suffers no prejudice.” Id.




                                                      8
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 9 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


         Ultimately, the “determination of whether a Rule 26(a) violation is justified or harmless is

  entrusted to the broad discretion of the district court.” Smith v. Jacobs Eng’g Grp., Inc., No.

  4:06CV496-WS/WCS, 2008 WL 4264718, at *6 (N.D. Fla. Mar. 20, 2008), report and

  recommendation adopted, No. 4:06 CV 496 WS, 2008 WL 4280167 (N.D. Fla. Sept. 12, 2008)

  (citation omitted); Warren v. Delvista Towers Condo. Ass’n, Inc., No. 13-23074-CIV, 2014 WL

  3764126, at *1-2 (S.D. Fla. July 30, 2014) (noting that while the “failure to comply with the expert

  witness disclosure requirements may result in the striking of expert reports or the preclusion of

  expert testimony,” a court has “great discretion in deciding whether to impose such a sanction”).

         Through this lens, the Court considers the Motions and the parties’ arguments.

         III.    DISCUSSION

                 A.      Plaintiffs’ Motion

                         1.      Dr. Ami Klin

         Dr. Klin, a licensed clinical psychologist, was retained by Defendant to “address two

  questions: (1) does Dr. Wright meet criteria for Autism Spectrum Disorder (ASD), and (2) if so,

  how would this diagnosis impact his presentation in legal proceedings such as depositions and

  court appearances.” ECF No. [492-1] at 1. Dr. Klin diagnosed Defendant with ASD and opined

  how it affects Defendant’s behavior, including issues related to answering questions asked of him.

  Plaintiffs argue that Dr. Klin’s report should be stricken because it violates Fed. R. Civ. P.

  26(a)(2)(B) by “fail[ing] to include essentially all the factual materials or data Dr. Klin relied upon

  in forming his opinions,” and his proposed testimony is “improper because [it] invades the

  province of the jury by opining extensively on Defendant’s credibility.” ECF No. [492] at 6.

         Plaintiffs make four arguments for striking Dr. Klin’s report. First, they maintain that Dr.

  Klin’s destruction of materials he relied upon in forming his opinions was improper. Id. at 6-9.




                                                    9
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 10 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   Specifically, the “Klin Binder” of materials produced to Plaintiffs did not include seven categories

   of documents, including Dr. Klin’s contemporaneous notes of his interview with Defendant nor

   the contemporaneous notes of his colleague, Dr. Saulnier, who interviewed Defendant’s family

   members. Id. at 7. Dr. Klin testified that he destroyed the notes of all the interviews he and Dr.

   Saulnier conducted as it is his “standard practice” to destroy such items. ECF No. [492-2] at 124-

   25, 312-13, 368-69. Dr. Klin also destroyed materials related to certain ADI-R and ADOS-2

   psychological assessments. ECF No. [492] at 8-9. Second, Plaintiffs argue that Dr. Klin’s

   destruction of materials he relied upon has irreparably prejudiced Plaintiffs and justifies striking

   him as a witness because they “are unable to test any of the bases for Dr. Klin’s opinions.” Id. at

   9. They assert that Dr. Klin “intends to come to trial and base sweeping opinions regarding Dr.

   Wright’s mental health on information to which Plaintiffs have no access to.” Id. at 10. Moreover,

   there is “no way” to “test the veracity of” his opinions and they “should not have to ‘take Dr. Klin’s

   word for it’ and hope they are not ambushed at trial.” Id. at 11. See also ECF No. [556] at 6-8

   (arguing that Plaintiffs’ prejudice is not “harmless” and that there was no substantial justification

   for Dr. Klin’s actions). Third, Plaintiffs contend that Defendant should not be able to “evade the

   requirements of Rule 26 by hiring an expert whose practice is to discard records.” ECF No. [492]

   at 11-12. Plaintiffs suggest that Dr. Klin’s actions fall short of the American Psychological

   Association’s ethical guidelines. Id. Fourth, Plaintiffs maintain that Dr. Klin’s “Opinion #2,”

   which addresses how Defendant’s ASD diagnosis impacts his presentation in legal proceedings,

   including depositions and court proceedings, ECF No. [492-1] at 14-17, is improper expert witness

   testimony because it invades the province of the jury by opining on Defendant’s credibility. ECF

   No. [492] at 12. According to Plaintiffs, “Defendant intends to put forward an expert witness to

   ‘explain’ to the jury how Dr. Wright’s well-documented challenges with telling the truth are not




                                                    10
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 11 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   evidence that he lacks credibility but are instead just an unfortunate symptom of a mental health

   disorder.” Id.

          Defendant responds that Dr. Klin’s testimony “will help the jury understand how

   [Defendant’s ASD] disability affects behavior” and will be “critical for the jury to fairly weigh the

   evidence” and “evaluate his credibility.” ECF No. [529] at 2, 4. Dr. Klin has studied ASD for over

   35 years and completed over 2,000 ASD diagnostic evaluations. Id. at 4. He and Dr. Saulnier used

   the “gold standard” methodology when evaluating Defendant. Id. Defendant adds that even though

   Dr. Klin discarded certain handwritten notes and raw scores as a matter of routine practice, he

   “integrated those notes into his final expert report before discarding them and [] his report contains

   the ‘totality’ of the information used to generate his opinions.” Id. at 2. Defendant makes six core

   arguments. First, Defendant argues that expert testimony regarding autism is admissible under

   Rule 702, Fed. R. Evid, Dr. Klin is qualified, and the method he applied is reliable. Second, Dr.

   Klin’s expert testimony is admissible under Rule 608(a), Fed. R. Evid., which provides that a

   “witness’s credibility may be attacked or supported by testimony about the witness’s reputation

   for having a character for truthfulness or untruthfulness, or by testimony in the form of an opinion

   about that character.” Id. Third, Defendant contends the cases Plaintiffs cited are distinguishable

   as they do not involve “behavioral (or analogous) testimony” and Dr. Klin “does not purport to

   testify as to Dr. Wright’s truthfulness” but instead “as to how ASD causes certain behavior that is

   outside the common knowledge of jurors.” Id. at 9. Fourth, Dr. Klin’s opinions are not speculative

   as he relied upon testing instruments, such as ADOS, ADI-R, and the Vineland Adaptive

   Behavioral Scales. Id. at 9-10. Fifth, the requirements of Rule 26 are “unequivocally met” despite

   Plaintiffs’ complaint that the report and disclosures did not contain handwritten notes and raw

   scores. Id. at 11-15. He adds that the raw scores from the testing instruments were incorporated




                                                    11
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 12 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   into Dr. Klin’s report, he provided over 208 pages of expert materials to Plaintiffs, id. at 13, and

   the purpose of Rule 26’s expert witness disclosure requirements “has been served by the contents

   of Dr. Klin’s report and related disclosures.” Id. at 14. In this respect, he contends that the missing

   handwritten notes and raw scores are not a “disclosure violation” and do “not detract from the

   completeness of the report, especially since that data was incorporated into the report itself.” Id. at

   14. Finally, Defendant argues that even if the absence of the handwritten notes could amount to a

   discovery violation, the absence of materials does not warrant Rule 37 sanctions. Id. at 15. In

   particular, he maintains that there is “substantial justification” given Dr. Klin’s “routine practice”

   to destroy handwritten notes, and any disclosure deficiency is “harmless” because “the substance

   of the notes is not absent from Dr. Klin’s report.” Id. at 16-17 (emphasis in original; citing ECF

   No. [529-2] at 123-26, 368). Further, Plaintiffs deposed Dr. Klin for seven hours and can cross-

   examine him at trial. Id. at 17. He posits that excluding Dr. Klin’s testimony is “too harsh a remedy

   that is disproportionate to the alleged disclosure violation,” and there is no showing of bad faith.

   Id. at 17-18.

                                  a.      Witness exclusion is unwarranted and too harsh a
                                          sanction

          Plaintiffs first argue that Opinion #1 should be stricken and Dr. Klin excluded as a witness

   because of his alleged “willful destruction” of materials he relied upon to reach his conclusion that

   Defendant has ASD. Id. at 2, 6-8. See also ECF No. [492] at 9-11. The Court does not agree.

          Plaintiffs have failed to demonstrate how Dr. Klin’s expert report or expert opinions are

   unreliable or unhelpful without the underlying handwritten notes or raw testing data. The Court

   has no reason to find that Dr. Klin did not follow the established “gold standard” for evaluating

   Defendant, and his report reflects Defendant’s scores on various metrics and what the scores mean.

   See, e.g., ECF No. [492-1] at 7-10. Likewise, the report sets forth that “Drs. Klin and Saulnier



                                                     12
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 13 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   also had an opportunity to discuss all materials at the end of the consultation and prior to summary

   report writing in order to clarify any matters associated with the various procedures that Dr.

   Saulnier had carried out, and in order to perform a clinician-best estimate diagnosis across the two

   clinicians (a consensus diagnosis as per ‘gold standard’ practices). . . . Dr. Klin integrated all

   findings and observations in the final report.” Id. at 3; See also ECF No. [529-1] at 123-125.

   Moreover, while Plaintiffs challenge the usefulness of the documentation provided to them, the

   record does support that numerous records were produced. ECF No. [492-3]. These records

   consisted of a draft component report sent to Dr. Klin by Dr. Saulnier; correspondence between

   Dr. Saulnier and Defendant; correspondence between Dr. Saulnier and Defendant’s wife;

   Defendant’s SRS-2 self-report and score report; Defendant’s wife’s SRS-2 report and score report;

   a Vineland-3 Comprehensive Interview Report; a Vineland-3 form; and an ADI-R form. Id. The

   blank assessment forms reflected the questions used in the evaluations, which final scores were

   later included in the report. Further, according to Dr. Klin, “the gold standard clinical judgment

   using the ADOS makes use of its algorithm scores—his total scores, not item by item. The validity

   of an instrument is maximized by using the totality of information and not any of the items in

   isolation.” See ECF No. [492-2] at 368:2-8. Accordingly, that some blank forms were produced

   does not mean that the materials provided were meaningless or that Plaintiffs were unduly

   prejudiced.

          Additionally, Plaintiffs deposed Dr. Klin, which in turn enabled them to probe the extent

   and nature of his opinions. The Court is unwilling to exclude Dr. Klin as an expert witness on the

   ground that he did not preserve his notes, due to his expressed retention policy, where his report

   represents that he “integrated all findings and observations in the final report.” ECF No. [492-1]

   at 3; ECF No. [529-1] at 123:9-16; 124:1-6; 125:2-8; 126:2-17; 368:2-8. See, e.g., Walker v. DDR




                                                   13
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 14 of 78

                                                               Case No. 18-cv-80176-BLOOM/Reinhart


   Corp.,    No.    3:17-CV-01586-JMC,        2019    WL     3409724,     at   *4-7    (D.S.C.    Jan.   4,

   2019), reconsideration denied, No. 3:17-CV-01586-JMC, 2019 WL 1349514 (D.S.C. Mar. 26,

   2019) (denying motion to exclude expert testimony and rejecting argument that it was

   “impossible” to scrutinize expert’s opinion “because his notes and underlying facts or data are

   destroyed” due to his retention policy where the notes were ultimately dictated and included in the

   final report and the expert had been deposed). Indeed, the report itself is comprised of an extensive

   “background for consultation” that identifies the scope of the assignment and materials reviewed;

   identification of the diagnostic consultants and their roles; identification of the procedures and

   notes on methodology; a summary of the ADI-R, including notes on Defendant’s family history

   and genetic liabilities, his developmental history, communication skills, reciprocal interaction

   skills, and patterns of behavior; Defendant’s ADI-R scores and SRS-2 scores; assessment of

   adaptive behavior on the Vineland Adaptive Behavior Scales, including his scores; direct interview

   and observation analysis of Defendant using the ADOS-2 Module 4, including Defendant’s scores;

   Defendant’s diagnostic evaluation in Opinion #1; and Opinion #2. See ECF No. [492-1].5

            Next, although Plaintiffs argue that Defendant engaged in a “disclosure violation” of Rule

   26, ECF No. [492] at 9, Rule 26 does not require an expert to provide “every scrap of paper with




   5
      Plaintiffs’ citation to Capricorn Mgmt. Sys., Inc. v. Gov’t Employees Ins. Co., No.
   15CV2926DRHSIL, 2019 WL 5694256 (E.D.N.Y. July 22, 2019), report and recommendation
   adopted, 2020 WL 1242616 (E.D.N.Y. Mar. 16, 2020) for support that Dr. Klin’s failure to
   disclose the notes that form the basis for his opinions warrants his exclusion is misplaced. That
   court did not address whether the alleged destruction of an expert’s notes warrants striking the
   expert. Instead, the expert reports in that case ran afoul of Rule 26(a)(2)(B) because they were
   submitted and signed by counsel rather than the experts, and they referred to the experts in the
   third-person, “which underscores that [Plaintiff’s] lawyers, rather than the experts, prepared the
   reports.” Id. at *5. Further, the reports did not provide a “substantive rationale in detail” or “explain
   factually why and how” the experts reached their opinions. Id. at *6. Additionally, the reports
   made “vague references” to “general items” that were considered. Id. Those features are not
   present in the instant case.


                                                      14
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 15 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   potential relevance to an expert’s opinion.” Etherton v. Owners Ins. Co., No. 10-cv-00892-MSK-

   KLM, 2011 WL 684592, at *2 (D. Colo. Feb. 18, 2011). There is “no ‘suggestion in Rule 26(a)(2)

   that an expert report is incomplete unless it contains sufficient information and detail for an

   opposing expert to replicate and verify in all respects both the method and results described in the

   report.’ Rule 26(a)(2) does not ‘require that an expert report contain all the information that a

   scientific journal might require an author of a published paper to retain.’” Id. (citation omitted).

   “Rule 26 reports are not intended to be a substitute for an expert’s trial testimony and can never

   realistically explore all nuances of the expert’s opinions.” Ostroski v. United States, No. 06-80327-

   CIV, 2007 WL 9701868, at *4 (S.D. Fla. Aug. 23, 2007). Nor does Rule 26 “require a party to

   disclose all of its expert’s notes, calculations, and preliminary analysis.” Etherton, 2011 WL

   684592, at *2. Indeed, “Rule 26 merely requires the exp[e]rt report to contain a statement of the

   data or other information considered by the witness in forming the opinions. The plain language

   of the Rule does not require the expert to attach the data or other information to the opinion.”

   Corwin v. Walt Disney Co., No. 602CV1377ORL19KRS, 2004 WL 5486639, at *11 (M.D. Fla.

   Nov. 12, 2004) (denying motion to strike based on alleged disclosure violation).

          Further, Rule 26(a)(2)(B) “does not require that a report recite each minute fact or piece of

   scientific information that might be elicited on direct examination to establish the admissibility of

   the expert opinion under Daubert. Nor does it require the expert to anticipate every criticism and

   articulate every nano-detail that might be involved in defending the opinion on cross examination

   at a Daubert hearing.” McCoy v. Whirlpool Corp., 214 F.R.D. 646, 652 (D. Kan. 2003). Instead,

   under Rule 26(a)(2)(B), “[i]t is justifiable to produce a summary of an expert’s data which is

   detailed enough to provide the opposing party an opportunity to adequately cross examine the

   expert without providing all the raw data the expert looked at while coming to his opinion.” In re




                                                    15
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 16 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   Nitro Leisure Prod., L.L.C., No. 02-14008-CIV, 2003 WL 25669322, at *1 (S.D. Fla. Dec. 16,

   2003) (denying motion to exclude where party failed to disclose “completed questionnaires

   total[ing] 1953 pages” that the expert relied upon in forming his opinion).

          The “expert witness discovery rules are designed to allow both sides in a case to prepare

   their cases adequately and to prevent surprise[.]” W. Union Holdings, Inc. v. E. Union, Inc., 316

   F. App’x 850, 854 (11th Cir. 2008) (citation omitted). Moreover, the “purpose of Rule 26(a)(2) is

   to provide notice to opposing counsel—before the deposition—as to what the expert witness will

   testify” so as to “minimize the expense of deposing experts, and to shorten direct examination and

   prevent an ambush at trial.” Companhia Energetica Potiguar v. Caterpillar Inc., No. 14-CV-

   24277, 2016 WL 7507848, at *4 (S.D. Fla. Aug. 1, 2016) (citations omitted). Here, the objectives

   of the expert discovery rules are not subverted. Moreover, the Court is unconvinced that Opinion

   #1 in Dr. Klin’s expert report is facially inadequate. “The content of an expert report is adequate

   ‘when it is sufficiently complete, detailed and in compliance with the Rules so that surprise is

   eliminated, unnecessary depositions are avoided, and costs are reduced.’” Goodbys Creek, LLC v.

   Arch Ins. Co., No. 3:07-CV-947-J-34HTS, 2009 WL 1139575, at *1 (M.D. Fla. Apr. 27, 2009)

   (citation omitted). Dr. Klin’s report sufficiently identifies the procedures, methodology, diagnostic

   criteria, scores, analysis and assessments supporting Opinion #1. See ECF No. [492-1] at 2-14. As

   such, Dr. Klin’s failure to preserve his handwritten notes or the answers to every question asked

   in the exams does not render the report and Opinion #1 unreliable or a “disclosure violation.” See

   Gillespie v. Sears, Roebuck & Co., 386 F.3d 21, 34-35 (1st Cir. 2004) (rejecting argument that

   Rule 26(a)(2)(B) requires that the expert report contain, or be accompanied by, all of the expert’s

   working notes or recordings); Etherton, 2011 WL 684592, at *2; McCoy, 214 F.R.D. at 652; see

   also Walker, 2019 WL 3409724, at *7 n.9 (“Were the court to adopt Plaintiff’s position—that the




                                                    16
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 17 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   absence of an expert’s notes is insufficient to survive Daubert scrutiny—the consequences would

   be profound. Experts who decline to keep their notes would always be disqualified under

   the Daubert standard, and the court’s ability to properly perform its ‘gatekeeping’ responsibilities

   would be undermined because there may be instances, such as here, in which an expert’s report

   purportedly reflects handwritten notes. Federal courts have expressly rejected such a rigid

   application of Daubert.”) (internal citation omitted).

          Plaintiffs also have failed to present any evidence that Dr. Klin’s destruction of his notes,

   which is his “standard practice,” was done in bad faith or with wrongful intent. See Etherton, 2011

   WL 684592, at *3 (“Without a finding of bad faith or gamesmanship . . . courts are loathe to invoke

   the strong medicine of precluding expert testimony.”) (citation omitted). In this respect, while

   Plaintiffs argue that Defendant “cannot evade the requirements of Rule 26 by hiring an expert

   whose practice is to discard records,” ECF No. [492] at 11 (citing Whalen v. CSX Transp., Inc.,

   No. 13CIV3784LGSHBP, 2016 WL 5660381, at *5 (S.D.N.Y. Sept. 29, 2016)), they fail to present

   any evidence that Defendant hired Dr. Klin because of his document retention policy.6 Relatedly,

   to the extent Defendant’s actions amount to a violation of Rule 26, the Court does not conclude

   that Rule 37 sanctions are appropriate. Although Plaintiffs do not possess every physical document




   6
     Whalen does not support Plaintiffs’ argument that Dr. Klin’s retention policy requires his
   exclusion. In that case, the court rejected defendant’s argument as “not credible” where the expert
   physician “charg[ing] thousands of dollars for [his] testimony” allegedly did not maintain a record
   of the prior cases in which he testified in the previous four years, and hence, did not disclose that
   information required by Rule 26(a)(2)(B)(v). The court explained that while the expert may not
   have been aware of Rule 26(a)(2)(B)(v), defendant’s counsel was “unquestionably chargeable with
   knowledge of the Rule” and “was proceeding at its own risk.” Id. Here, that specific provision of
   Rule 26 is not at issue, and unlike Whalen, where the expert did not provide any information at all
   concerning his prior casework, Dr. Klin’s expert report contains his findings and observations.
   Further, the court in Whalen did not exclude the expert but instead granted defendant an
   opportunity to cure the disclosure issues.



                                                    17
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 18 of 78

                                                              Case No. 18-cv-80176-BLOOM/Reinhart


   from Defendant’s evaluation, the record reflects that Dr. Klin incorporated his and Dr. Saulnier’s

   findings into the expert report, and Plaintiffs later deposed Dr. Klin. Thus, under the facts at bar,

   Plaintiffs have not been irreparably prejudiced such that they cannot effectively cross-examine Dr.

   Klin or gauge his reasoning as to Opinion #1. See, e.g., Bona Fide Conglomerate, Inc. v.

   SourceAmerca, No. 314CV00751GPCAGS, 2019 WL 1369007, at *19-20 (S.D. Cal. Mar. 26,

   2019) (denying exclusion of expert under Rule 37 and rejecting argument that party was prejudiced

   and could not meaningfully cross-examine an expert who did not disclose various notes and

   working papers); Patel v. Verde Valley Med. Ctr., No. CV051129PHXMHM, 2009 WL 5842048,

   at *1 (D. Ariz. Mar. 31, 2009) (declining to exclude expert’s testimony “merely because he

   discarded his notes” and stating that defendants “are free to raise this issue as a means of attacking

   [the expert’s] credibility with the jury if they so desire”).7

           Finally, even assuming that there was a discovery violation, the Court does not find striking

   the expert report or excluding Dr. Klin as a witness to be appropriate. Chau v. NCL (Bahamas)

   Ltd., No. 16-21115-CIV, 2017 WL 3623562, at *5 (S.D. Fla. May 3, 2017) (“[E]xclusion of a




   7
      Plaintiffs’ citation to United States v. Batchelor-Robjohns, No. 03-20164-CIV, 2005 WL
   1761429 (S.D. Fla. June 3, 2005) to support their claim that Rule 37(c)(1) sanctions are warranted
   is misguided. In that case, plaintiff admitted that it failed to provide defendants with the expert’s
   models and curves pursuant to Rule 26, and it likewise admitted that without the withheld
   information it was “impossible for another expert” to determine how the expert reached his opinion
   or to test the reliability or accuracy of the opinion. Id. at *2-3. The expert, further, “unequivocally
   refused” to disclose the withheld information at his deposition “even if the parties entered into a
   protective agreement.” Id. at *3. Accordingly, that court noted that “it seems clear that Plaintiff’s
   failure to disclose the . . . models was not harmless[.]” Id. Indeed, the court explained that without
   the models and curves, defendants would be prejudiced in their ability to adequately cross-examine
   the expert and prepare a defense. Id. at *4. Here, by contrast, there is no such concession that
   Defendant did not comply with Rule 26(a)(2)(B) nor that Dr. Klin’s methods are unreliable and
   “impossible” to determine how he reached his conclusions. Further, while the defendants in
   Batchelor-Robjohns were deprived of all information associated with the withheld models and
   curves, and the expert unconditionally refused to disclose this information, there is no
   corresponding deficiency in this case.


                                                      18
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 19 of 78

                                                              Case No. 18-cv-80176-BLOOM/Reinhart


   witness is not automatic when a party fails to comply with the applicable disclosure rules. . . .

   Rather, the court must first assess whether there was substantial justification for the failure to

   disclose or whether the failure to disclose was harmless. In so doing, courts typically consider four

   factors: (1) the importance of the excluded testimony; (2) the explanation of the party for its failure

   to comply with the required disclosure; (3) the potential prejudice that would arise from allowing

   the testimony; and (4) the availability of a continuance to cure such prejudice.”). Upon

   consideration of the factors, the Court determines that they do not weigh in favor of the harsh

   sanction Plaintiffs seek. See, e.g., Torres v. First Transit, Inc., No. 17-CV-81162, 2018 WL

   3729553, at *3 (S.D. Fla. Aug. 6, 2018) (denying motion to strike where there was no surprise to

   the non-disclosing party, the testimony at hand was crucial to the party’s claim, and “the potential

   prejudice to Plaintiffs of striking their experts far outweighs any prejudice to Defendant”).

   Accordingly, Plaintiffs’ Motion is denied on this basis.

                                   b.      Portions of Opinion #2 exceed the purview of expert
                                           testimony

           Plaintiffs argue that Opinion #2 is improper because it is speculative, irrelevant to the issues

   in the case, and invades the province of the jury by “opining extensively on Defendant’s

   credibility.” ECF No. [492] at 12. Upon review and consideration of Dr. Klin’s expert report and

   the parties’ briefings, the Court agrees in part with Plaintiffs.

           As a preliminary matter, the Court does not find that Opinion #2 is irrelevant to the ultimate

   issues in dispute in this case. Plaintiffs sue Defendant for a variety of alleged wrongdoings,

   including fraud and civil theft. Defendant’s intent and his prior statements and actions are squarely

   disputed between the parties. In this respect, evidence relating to Defendant’s state of mind, his

   ability to analyze questions asked of him and to respond intelligently and thoughtfully, and his

   ability to explain inconsistencies in his answers are relevant to resolving key issues in this case,



                                                     19
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 20 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   and ultimately, to the jury’s credibility determinations. The Court also disagrees with Plaintiffs

   that Opinion #2 is inadequate because it does not cite to literature, id. at 15, or because Dr. Klin’s

   interview of Defendant lasted less than three hours. ECF No. [556] at 6. Plaintiffs cite no authority

   directing that an expert’s opinion must contain a literature review or that an examination must last

   a certain duration to be admissible. These are considerations that may affect the weight a fact finder

   accords Dr. Klin’s testimony, but they do not operate to preclude his testimony.

           The Court similarly notes that Dr. Klin, the Director of the Marcus Autism Center and

   Professor and Division Chief of Autism and Related Disorders at the Department of Pediatrics at

   Emory University School of Medicine, ECF No. [492-1], testified that he wrote a book, Asperger

   Syndrome, which “address[es] many issues regarding presentation, clinical presentation,

   treatments, challenges,” including how high intellect ASD individuals present in legal

   proceedings, which “has been of subject of great interest in the past 10 years or so.” ECF No. [529-

   2] at 62-63. He likewise noted that he has “been able to support colleagues who wrote books on

   those subjects.” Id. at 63.

           The Court also does not agree that Opinion #2 is inherently speculative and unreliable. In

   this regard, Plaintiffs fail to demonstrate why the materials Dr. Klin relied upon in forming his

   opinion, including reviewing an evidentiary hearing transcript and watching a videotaped

   deposition of Defendant, are insufficient for Dr. Klin to form his opinions and assess Defendant.

   But even if these materials or Dr. Klin’s methodology were otherwise deficient, such as by

   “ignor[ing] voluminous amounts of publicly available videos” of Defendant, the weight given to

   Dr. Klin’s opinion is for a fact finder to decide. As Defendant acknowledges, the jury “could very

   well reject” Dr. Klin’s testimony. ECF No. [529] at 6. And Plaintiffs can undoubtedly use cross-

   examination to explore the limits and pitfalls of his opinion and analysis.




                                                    20
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 21 of 78

                                                               Case No. 18-cv-80176-BLOOM/Reinhart


           Nevertheless, Opinion #2 at times ventures too far into areas that are traditionally reserved

   for the jury. “Absent unusual circumstances, expert medical testimony concerning the truthfulness

   or credibility of a witness is inadmissible. Expert medical testimony concerning the truthfulness

   or credibility of a witness is generally inadmissible because it invades the jury’s province to make

   credibility determinations.” United States v. Beasley, 72 F.3d 1518, 1528 (11th Cir. 1996) (district

   court did not abuse its discretion in excluding expert testimony that an individual “was a

   psychopath who had no conception of the truth”) (internal citations omitted); see also Snowden v.

   Singletary, 135 F.3d 732, 738-39 (11th Cir. 1998) (stating that “[w]itness credibility is the sole

   province of the jury” and determining that trial court erred by allowing expert to opine that 99.5%

   of children tell the truth especially as the “jury’s opinion on the truthfulness of the children’s stories

   went to the heart of the case”); Bodner v. Royal Caribbean Cruises, Ltd., No. 17-20260-CIV, 2018

   WL 2471215, at *3 (S.D. Fla. Apr. 10, 2018) (“‘[C]redibility is not a proper subject for expert

   testimony; the jury does not need an expert to tell it whom to believe, and the expert’s stamp of

   approval on a particular witness’ testimony may unduly influence the jury’ . . . The Federal Rules

   of Evidence preclude a witness from testifying as to the credibility of another witness.”) (citations

   omitted).

           Defendant maintains that Dr. Klin “does not purport to testify as to Dr. Wright’s

   truthfulness” but instead “as to how ASD causes certain behavior that is outside the common

   knowledge of jurors.” ECF No. [529] at 9. On its face, this statement complements the generic

   description of Opinion #2: “How does the diagnosis of ASD impact Dr. Wright’s presentation in

   legal proceedings such as depositions and court appearances?” However, Dr. Klin does not merely

   opine that Defendant’s ASD diagnosis causes Defendant to attribute a hyper-technical meaning to

   ordinary words or to scrutinize seemingly simple yes-or-no style questions due to imprecise




                                                      21
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 22 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   language. Nor does he merely opine that Defendant’s struggle with the nuances of language is

   exacerbated by close-ended questioning. Rather, Dr. Klin’s opinion provides impermissible

   credibility testimony as to the sincerity of Defendant’s statements, his truthfulness, his ability to

   deceive others, and his belief as to how others will process his testimony. See, e.g., ECF No. [492-

   1] at 11 (“[H]e is quite incapable of manipulating other people by being deliberately deceitful and

   contrived, and this blatant style is both a historical and a present source of negative reactions by

   others, as he comes across as arrogant, entitled, insensitive, and hurtful.”); id. at 15 (Defendant has

   a “deferential attitude towards the judge, which is sincere . . . When Dr. Wright professes his

   utmost deference to the law, . . . he is making these statements with profound sincerity . . . and not

   contrived to manipulate the opinion of others”); id. at 16 (“Dr. Wright’s frequent sparring with the

   deposing attorneys . . . invit[es] the judgment of contemptuous disregard for the proceedings and

   hostility to those attempting to uncover the truth from him.”); id. (Defendant’s “frequent struggle

   to answer questions that appear trivial” and to “describe past communications with others that

   contained important information on intentions, negotiations, decisions and plans” “fuels other

   people’s impressions that he is not telling the truth”); id. at 17 (“Dr. Wright’s focus on irrelevant

   ‘parts’ rather than meaningful ‘wholes’ should not be interpreted as blatant stonewalling;”); id.

   (“Unfortunately for Dr. Wright, others will once again see this behavior as intransigence,

   disingenuous effort, and contempt. . . . To others, the litigation and Dr. Wright’s behavior in it, is

   about truthfulness of intention, intellectual property and monetary rights. To Dr. Wright, his

   behavior during this litigation is about others’ understanding of his creations and of himself.”); id.

   (“And yet, when Dr. Wright states that he remembers his math and his work, . . . he is being

   truthful.”); id. at 18 (“In many instances during the deposition, Dr. Wright was respectful, truthful

   and made a real effort to answer questions and remember information[.]”).




                                                     22
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 23 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


           These opinions, often couched as observations, bear squarely on witness credibility. See,

   e.g., United States v. Falcon, 245 F. Supp. 2d 1239, 1247 (S.D. Fla. 2003) (“[E]xtrinsic opinion

   evidence from a forensic psychologist as to a witness’ psychological motivations for the way the

   witness testifies is not only irrelevant, but is clearly inadmissible under Federal Rule of Evidence

   608.”). Although Defendant asserts that Dr. Klin is “not telling the jury to believe Dr. Wright” or

   that “Dr. Wright is truthful or respectful,” ECF No. [529] at 7-8, Dr. Klin’s descriptions and

   characterizations of Defendant’s thinking and actions certainly cast the impression that Defendant

   endeavors to be truthful and that he acts without ulterior motive in a judicial setting. While expert

   testimony is useful to provide context and a lens for evaluating Defendant’s testimony as an

   individual with ASD, an expert is not needed to tell the jury if Defendant is sincere, truthful,

   respectful, a willing participant in the litigation process, or otherwise capable of manipulating

   others. Those determinations fall within the jury’s province. Expert testimony, likewise, is not

   needed to decipher Defendant’s testimony to specific questions and evidence.

           Accordingly, while Opinion #2 can explain ASD’s symptomology and how ASD generally

   affects Defendant’s ability to process questions and respond in kind, ultimately it is up to the jury

   to probe Defendant’s responses, demeanor, and credibility when weighing his testimony against

   the factual record. Indeed, as Plaintiffs correctly note, Defendant’s “subjective intentions and

   testimonial sincerity is for the jury alone to decide and as such, this testimony from Dr. Klin should

   be excluded.” ECF No. [492] at 14. To the extent Dr. Klin provides testimony that intrudes into

   realms traditionally reserved for the jury, Opinion #2 is improper and such testimony will not be

   permitted at trial. See, e.g., Bodner, 2018 WL 2471215, at *3-4 (precluding expert from opining

   on the credibility of others).




                                                    23
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 24 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


                          2.      Kevin Madura

          Mr. Madura was retained by Defendant to provide an opinion on whether David Kleiman

   (“Mr. Kleiman”) “had the requisite skills and experience to have written the original Bitcoin core

   software application released in 2009.” ECF No. [492-4] at 4. Mr. Madura opines that Mr.

   Kleiman’s skills and experience are “highly inconsistent” with the skills and experience required

   to develop the Bitcoin code. Id. at 11. Plaintiffs argue that Mr. Madura’s testimony is irrelevant

   and should be stricken because (1) he failed to comply with Rule 26 disclosure requirements by

   refusing to disclose documents and materials he reviewed in connection with work he performed

   in this litigation, and (2) his opinion is “speculative at best, as it fails to consider evidence that

   undermines his ultimate opinion.” ECF No. [492] at 16.

          Plaintiffs maintain that Mr. Madura was first engaged by Defendant as a consultant on the

   case in 2019. However, his role later morphed into that of a testifying expert. Id. at 16-17.

   According to Plaintiffs, “[Mr.] Madura admitted that his work as a consultant and his work as a

   testifying expert ‘may share similarities’” and that “he himself was ‘not sure’ whether certain

   questions related to his consultant or expert role.” Id. at 17 (internal citations omitted). Plaintiffs

   argue that Defendant’s counsel “repeatedly” instructed Mr. Madura not to answer questions that

   probed the “potential relevance between his consulting work and the opinion he was offering” as

   an expert. Id. at 17-18. They assert that Mr. Madura has not disclosed the materials he reviewed

   while in the role of a consultant, id. at 17, and Mr. Madura did not answer questions such as

   whether he reviewed documents “relating to Dave Kleiman’s involvement in the creation of

   Bitcoin” or “any emails from Craig Wright.” Id. at 18-19. In Plaintiffs’ view, such materials “go

   directly to [Mr. Madura’s] core opinion” and “directly contradict” his opinion. Id. at 19; see also




                                                     24
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 25 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   ECF No. [556] at 8-10 (arguing that Mr. Madura failed to disclose information relevant to his

   opinion, and that it is “highly likely” he reviewed materials that undermine his opinion).

          Plaintiffs argue further that despite Mr. Madura’s alleged Rule 26 violations, his opinion

   is speculative and unreliable. ECF No. [492] at 19-22. Specifically, they assert that Mr. Madura’s

   “methodology fails to pass Daubert’s gatekeeping requirement because (1) Madura

   inappropriately ‘cherry-picked’ the evidence he relied on in forming his ultimate opinion and (2)

   such paltry materials are insufficient for reliably concluding anything about Dave’s C++

   programing skills. These deficiencies are even more glaring given his refusal to answer whether

   he reviewed evidence in this case that directly contradicts his opinion.” Id. at 20. Plaintiffs contend

   that Mr. Madura “cherry-picked” evidence relating to Mr. Kleiman’s programming skills such as

   ignoring statements from Defendant that characterized Mr. Kleiman as an excellent coder. Id. at

   20-21. Additionally, they argue that Mr. Madura’s testimony is unreliable because “it is simply

   not possible for him to reliably opine on Dave’s coding skill set with the extremely limited and

   irrelevant information he was provided.” Id. at 21. In this respect, they take issue with Mr.

   Madura’s alleged failure to account for various possibilities explaining how Mr. Kleiman had the

   ability to develop Bitcoin and the “non-scientific methodology” he employed to form his opinion.

   Id. at 21-22. See also ECF No [556] at 10-11 (arguing that Mr. Madura’s opinion is speculative,

   unreliable, based on cherry-picked “anecdotal evidence,” and otherwise fails to satisfy Daubert’s

   gatekeeping functions).

          In response, Defendant maintains that Mr. Madura’s opinion is reliable and based on a

   comprehensive analysis of available information. ECF No. [529] at 19-22. He asserts that Mr.

   Madura is qualified to testify competently based on his experience, which involved working at

   IBM and assessing the skills and abilities of programmers. Id. at 19. He adds that courts have




                                                     25
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 26 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   flexibility in determining the reliability of an expert’s opinion, and Mr. Madura considered a host

   of materials, including Mr. Kleiman’s resume, professional certification, his publications, and the

   Bitcoin client application code and related materials. Id. at 20. He states that Plaintiffs own

   statistics reflect that most programmers have a college degree, and that Mr. Kleiman’s ability to

   be self-taught in C++ programming language can be addressed on cross-examination. Id. at 20-21.

   Defendant denies that Mr. Madura “cherry-picked” evidence, and he argues that Plaintiffs

   mischaracterize his prior statement concerning Mr. Kleiman’s extensive editing abilities, rather

   than his coding abilities. Id. at 21.

           Defendant additionally argues that Mr. Madura disclosed all information he considered in

   his testifying expert role, and that information in his consulting expert role is privileged. Id. at 2,

   22-26. He states that Mr. Madura’s involvement as a consultant began in January 2019 but his

   involvement as a testifying expert began in December 2019, and between December 2019 and

   April 2020, Mr. Madura “allocated most of his time to writing the expert reports he has submitted”

   and his work as a consultant did not relate to the “drafting of the report.” Id. at 22 (citations

   omitted). He submits that, to the extent there was a Rule 26 non-disclosure violation, Rule 37

   sanctions are not warranted because “[t]here was a substantial justification for the non-disclosure

   given the information sought by the [P]laintiffs was: (1) not considered by Mr. Madura in rendering

   his expert opinion; (2) colorably privileged, at a minimum; and (3) not subject to Rule 26

   disclosure” and was “further harmless because the assertion of privilege was not a deliberate or

   fraudulent attempt to gain an advantage and the assertion was known to opposing counsel, who

   could have addressed the issue after deposition with defense counsel, or with the Court in a motion

   to compel and re-open the deposition.” Id. at 25. He adds that his counsel acted with the “utmost

   good faith” during Mr. Madura’s deposition and made “every effort” to enable Plaintiffs’ counsel




                                                     26
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 27 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   to “get all the answers they were entitled to without crossing the boundaries of privilege for

   consulting experts.” Id. at 25-26. Thus, in his view, excluding Mr. Madura’s testimony is

   “disproportionate” to the alleged disclosure violation. Id. at 26.

                                  a.      Mr. Madura was not required to disclose information
                                          considered in the capacity of a consulting expert

          The first dispute centers on whether Mr. Madura, initially a consultant for Defendant but

   later a testifying expert, was required to disclose information reviewed as a consultant but which

   Plaintiffs believe may have potential bearing upon the opinions in the expert report. “When an

   expert serves as a testifying witness, Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure

   requires disclosure of material considered, reviewed or generated by the expert in forming the

   opinion, irrespective of whether the materials were actually relied on by the expert.” Vision I

   Homeowners Ass’n, Inc. v. Aspen Specialty Ins. Co., No. 08-81211-CIV, 2009 WL 10667552, at

   *2 (S.D. Fla. Dec. 30, 2009) (citation omitted). “When an expert witness serves the dual role of

   both a consultant and a testifying expert, the ‘court shall only give force to this differentiation of

   roles if it is convinced that the information considered for consulting purposes was not also

   considered pursuant to the expert’s testifying function.’” Id. (citation omitted). See also Ohio State

   Troopers Ass’n, Inc. v. Point Blank Enterprises, Inc., No. 18-63130-CIV, 2019 WL 6896299, at

   *3-4 (S.D. Fla. Dec. 18, 2019) (“[W]hen an expert serves as both a litigation consultant and a

   testifying witness, an issue arises as to whether the party relinquishes the privilege that would

   otherwise attach to the litigation consultant’s work. . . . [T]he question is the extent of

   the substantive relationship between [the expert’s] two expert roles. Disclosure is warranted ‘when

   there is at least an ambiguity as to whether the materials informed the [testifying] expert’s

   opinion.’”) (internal citations omitted; emphasis omitted); Sara Lee Corp. v. Kraft Foods Inc., 273

   F.R.D. 416, 419–20 (N.D. Ill. 2011) (“Most courts have held that a single expert may serve in both



                                                    27
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 28 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   roles [as a non-testifying consultant and a testifying expert] but that the broader discovery for

   testifying experts applies to everything except ‘materials generated or considered uniquely in the

   expert’s role as consultant.’”) (emphasis in original).

          Here, the Court is “convinced” that the materials Mr. Madura considered for consulting

   purposes were not also considered pursuant to his testifying function. Vision I Homeowners Ass’n,

   Inc., 2009 WL 10667552, at *2. As set forth in the expert report, the materials Mr. Madura

   reviewed in preparing his report included (1) Mr. Kleiman’s resume, professional certification,

   and supporting documents; (2) an expert declaration from Mr. Kleiman; (3) a memorandum from

   the City of Lake Worth’s human resources director regarding Mr. Kleiman’s qualifications; (4)

   deposition transcripts of Mr. Andresen and Mr. Andreou; (5) Mr. Kleiman’s professional

   biography; (6) copies of the S-Lok product technical documentation for which Mr. Kleiman was

   the product manager; (7) the Bitcoin client application code, documentation and annotations; (8)

   two publications on Bitcoin; and (9) Mr. Kleiman’s publications. ECF No. [492-4] at ¶¶ 9-19. See

   also ECF No. [529-2] at 148:7-13 (Mr. Madura affirming that he “only identified documents that

   related to [his] opinion” and “not other documents [he] reviewed in this litigation”).

          When asked at his deposition if “any of the work [he] performed as a consultant in any way

   relate[d] to [his] testimony as an expert,” Mr. Madura responded “[n]ot as it pertains to the drafting

   of the report.” ECF No. [529-2] at 172:16-24. See also id. at 58:9-13 (“I reviewed the materials

   referenced in my report to determine whether or not [Mr. Kleiman’s] skill set was consistent with

   the skills required to create a complex piece of software such as Bitcoin.”). Moreover, when asked

   if “any of the work [he] reviewed in connection as a consultant inform[ed] [his] understanding of

   what this lawsuit is about,” Mr. Madura responded that “[i]t likely increased [his] understanding




                                                    28
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 29 of 78

                                                              Case No. 18-cv-80176-BLOOM/Reinhart


   of it vaguely” but that he “can’t pinpoint a specific instance of a clarity in [his] understanding.” Id.

   at 173:21-174:10.

           Plaintiffs contend that the boundaries of Mr. Madura’s roles are ambiguous given the

   limited description of the nature of the work he performed as a consultant. ECF No. [556] at 9.

   Without pointing to any specific evidence, they posit that it is “highly likely that Mr. Madura

   reviewed evidence that undermines his opinion.” Id. They also challenge that his deposition

   testimony evidences an unclear line between his dual roles. See ECF No. [492] at 17 (citing ECF

   No. [492-5] at 217:12-18 (Mr. Madura testified “I’m trying to determine whether it would be

   considered part of the consulting work or the expert work. I think for these purposes, it’s the

   consulting work. I’m not sure[,]” in response to whether he “discuss[ed] with counsel anything

   related to [his] work as a consultant during the breaks today?”). However, none of these instances

   contradict Mr. Madura’s testimony and statement in his report that he only considered the materials

   listed in the report in generating his opinions. Indeed, Plaintiffs simply “suggest” that Mr. Madura

   “may have been instructed to rely only on evidence that was helpful to his opinion and to ignore

   any other documents or information he may have reviewed.” ECF No. [492] at 18.

          To be sure, while Mr. Madura acknowledged that his work as a consultant “may share

   similarities in the technical understanding of certain topics,” this is unsurprising given that Mr.

   Madura’s expertise involves an inherently technical subject—coding and programming skills—

   and his role as a consultant involved providing his “technical opinion regarding various data.” ECF

   No. [529-2] at 145:2-10, 172:16-24. The mere overlap of a generic “technical” background,

   however, does not in and of itself mean that Mr. Madura failed to disclose materials he reviewed

   and considered as a consultant that relate to his present opinion as a testifying expert. Mr. Madura

   sufficiently set forth the extent of materials he reviewed to formulate his opinion. Accordingly, the




                                                     29
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 30 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   Court agrees with Defendant that there “is no ambiguity as to the delineation of Mr. Madura’s role

   as a testifying expert . . . and the work he performed as a consultant.” ECF No. [529] at 23.

   Plaintiffs’ Motion, thus, is denied on this basis.

                                  b.      Mr. Madura’s opinion is not speculative and unreliable

          Plaintiffs challenge that Mr. Madura’s opinion involved “paltry materials” to assess Mr.

   Kleiman’s programming abilities and Mr. Madura “cherry-picked” evidence to support his

   position. ECF Nos. [492] at 20; [556] at 10-11. The Court is unconvinced by Plaintiffs’ arguments.

   First, Mr. Madura’s “paltry materials” included, among others, materials directly from Mr.

   Kleiman, including his resume, professional certification, publications, professional website, and

   an expert declaration. ECF No. [492-4] at 4-5. It also included deposition transcripts of Mr.

   Kleiman’s former colleagues. Id. Although Plaintiffs point out that the totality of Mr. Kleiman’s

   skills and experiences may not be fully reflected in these materials, Mr. Madura did not opine that

   it was impossible for Mr. Kleiman to have contributed to Bitcoin. Instead, he opined that Mr.

   Kleiman’s skills and experiences based off the materials available were “highly inconsistent” with

   the profile of a person that could have created Bitcoin. See generally ECF No. [492-4]. And as

   Defendant correctly points out, Plaintiffs’ own statistics demonstrate that the vast majority of

   computer programmers are not wholly self-taught, as Plaintiffs claim was the case for Mr.

   Kleiman. See ECF Nos. [492] at 22; [529] at 21.

          Second, Plaintiffs’ assertion that Mr. Madura “cherry-picked” evidence is unsupported.

   Plaintiffs challenge that Mr. Madura’s reliance on testimony from Mr. Andreou about a

   collaboration he and Mr. Kleiman worked on two years before Bitcoin was released “ignored

   statements” from Defendant that Mr. Kleiman “could edit his way through hell and back.” ECF

   No. [492] at 20-21. However, as Defendant notes, when shown the email in question, Mr. Madura




                                                        30
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 31 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   testified that it “doesn’t impact [his] conclusions or opinions” because that email is “not clear”

   whether “it’s referring to editing words or code,” but nonetheless Mr. Madura acknowledged that

   if it referred to code, “it would undermine [his] opinion[.]” ECF No. [529-2] at 95-97. Mr.

   Madura’s reliance on Mr. Andreou’s testimony, moreover, was not improper. Mr. Andreou, who

   worked with Mr. Kleiman at Securit-e-doc, testified that Mr. Kleiman was “not a programmer”

   and he “needed help many times [] creating a simple program.” ECF No. [492-4] at ¶ 31.

          Further, while Plaintiffs complain that Defendant’s counsel instructed Mr. Madura not to

   answer certain deposition questions (which were objected on the basis that they were privileged or

   outside the scope of Mr. Madura’s work), ECF No. [492] at 16-17, as Defendant notes, nearly

   every instance cited was before the parties agreed to the scope of permissible testimony. ECF No.

   [529] at 24 (citing ECF No. [524-2] at 188-94; [492-5] at 199). Additionally, Plaintiffs were given

   the opportunity to revisit questions where objections were previously asserted. ECF No. [524-2]

   at 192:8-13 (stating that questions related to Mr. Kleiman and Mr. Antonopoulos will be re-asked).

   And Mr. Madura answered certain of the questions previously identified, such as whether he

   reviewed evidence related to Mr. Kleiman’s involvement in creating Bitcoin and his ownership of

   Bitcoin. ECF No. [529] at 24 (citing ECF No. [529-2] at 183:20-24; 185:20-25).

          Third, Plaintiffs’ contention that Mr. Madura’s methodology is “flawed” is misplaced.

   Although Mr. Madura admitted that he had not determined a “minimum requirement for

   contribution to the [Bitcoin] code,” ECF No. [529-2] at 42:18-19, his testimony is based on an

   experience-driven evaluation of Mr. Kleiman’s overall skills and abilities to create complex code

   rather than a scientific examination. See, e.g., ECF No. [492-5] at 44:7-24 (Mr. Madura stating

   that he studied Mr. Kleiman’s “background as a whole” and “in its entirety” “to determine whether

   or not it would be consistent with the skills required to meaningfully contribute or code the original




                                                    31
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 32 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   Bitcoin version”). In this respect, while Plaintiffs maintain that “it is simply not possible for [Mr.

   Madura] to reliably opine on [Mr. Kleiman’s] coding skill set with the extremely limited and

   irrelevant information he was provided,” ECF No. [492] at 21, a “trial judge must have

   considerable leeway” in evaluating reliability, including that of “non-scientific, experience-based

   testimony.” United States v. Frazier, 387 F.3d 1244, 1262 (11th Cir. 2004). Here, as noted, Mr.

   Madura reviewed numerous materials from Mr. Kleiman and others, including Mr. Kleiman’s

   resume, professional certification, his publications, and his professional biography. None of these

   reflect experience coding Bitcoin or blockchain technology. Further, Mr. Madura testified that his

   background, including his experiences at IBM, required assessing the skill set, competencies, and

   capabilities of other coders and determining whether they could contribute to coding for the tasks

   involved. ECF No. [529-2] at 60:5-62:17. Because Mr. Kleiman is not alive, Mr. Madura

   unsurprisingly cannot directly “test” Mr. Kleiman’s abilities. Nonetheless, Plaintiffs fail to

   demonstrate that the materials Mr. Madura relied upon render his opinions unreliable.

          Plaintiffs argue that Mr. Madura did not review the classes Mr. Kleiman took while

   enrolled in college or whether he was otherwise self-taught. None of these features ultimately

   change the underlying nature of Mr. Madura’s evaluation: whether Mr. Kleiman’s skills and

   experiences are consistent with the background needed to develop Bitcoin. And yet, Plaintiffs’

   point is not well taken. Mr. Madura’s report states that while Mr. Kleiman attended four different

   institutions between 1983 and 1992, “[n]one of the course work listed includes any relating to

   computer programming or C++ coding.” ECF No. [492-4] at ¶ 38. Mr. Madura also testified that

   he “took [] into account” that Mr. Kleiman majored in computer science, and he “did not rule out

   th[e] possibility” that Mr. Kleiman attended programming courses. Id. at 44-46. He likewise agreed

   that it was “possible” that Mr. Kleiman taught himself C++. Id. at 57. Nonetheless, he concluded




                                                    32
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 33 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   that it would be “inconsistent with the materials” he reviewed regarding Mr. Kleiman’s

   background that Mr. Kleiman “taught himself C++, to an extent that he was able to contribute to

   the Bitcoin code base” given the “complex code that incorporates concepts across the field of

   computer science, as well as other fields[.]” Id. at 49, 57. Further, Defendant correctly states that

   “Plaintiffs are free to cross examine Mr. Madura on all of these points[.]” ECF No. [529] at 21.

   Plaintiffs’ Motion is denied as to Mr. Madura.

                          3.      F. Harley Norwitch

          Mr. Norwitch, a forensic document examiner, was retained by Defendant as an expert to

   evaluate signatures on certain documents. He disclosed three reports: one from December 2019,

   ECF No. [492-10] (“December Report”); one from March 2020, ECF No. [492-11] (“March

   Report”);8 and one from May 2020, ECF No. [492-12] (“May Report”). In the December Report,

   Mr. Norwitch opined that the questioned signature on a “Consent Order” dated August 28, 2013

   is “very probably written by Jamie Wilson.” ECF No. [492-10] at 6. In the March Report, Mr.

   Norwitch was requested to “ascertain, if possible, the authenticity of the questioned signatures” on

   an undated “Deed of Loan,” an undated “Consent to Act,” and a “Deed” dated October 23, 2012,

   all purporting to bear the signatures of both Defendant and Uyen Nguyen (“Ms. Nguyen”). ECF

   No. [492-11] at 35-37. Mr. Norwitch opined that Defendant’s alleged signatures on these

   documents “are not genuine” but that Ms. Nguyen’s signatures on the documents “were written”

   by her. Id. at 38.9 In the May Report, Mr. Norwitch opined that Defendant’s purported signature



   8
     ECF No. [492-11] contains both the December Report, id. at 2-32, and the March Report, id. at
   33-129. Plaintiffs refer to the March Report as the “April Report” because it was disclosed to them
   on April 10, 2020. ECF No. [492] at 22. However, the report is clearly dated March 21, 2020, and
   the Court will use that date when referring to that document.
   9
    Plaintiffs maintain that Mr. Norwitch’s conclusion as to Defendant’s signature on the Deed of
   Loan is contradicted by Defendant’s testimony that a handwritten annotation and signature on that


                                                    33
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 34 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   on an “Intellectual Property License Deed” dated August 22, 2013 “is not genuine.” ECF No. [492-

   12] at 6.

           Plaintiffs argue that Mr. Norwitch’s expert reports and proposed opinions should be

   stricken “because (i) his reports fail to comply with Rule 26(a)(2)(B)(i)’s requirement that they

   contain ‘the basis and reasons for’ every opinion offered and (ii) his testimony fails to comply with

   the bare minimum requirements imposed by Federal Rule of Evidence 702, as explained by

   Daubert and its progeny.” ECF No. [492] at 23. According to Plaintiffs, Mr. Norwitch’s reports

   do not provide “any meaningful explanation as to how or why he reached” his opinions. Id.

   (emphasis in original). For instance, they claim that the March Report “provides a bare-bones

   description of the technique generally underlying handwriting analysis” and “[b]eyond [] cryptic

   generalities” contained in “a few conclusory sentences that shed no light on his reasoning or

   methodology,” the deficiencies “were not cured at this deposition.” Id. at 24-25. Regarding the

   December and May Reports, they similarly challenge that Mr. Norwitch’s “analysis” is threadbare

   and fails to “adequately disclose the reasons, basis, and methodology of his opinions.” Id. at 26.

           Regarding the Rule 26 deficiencies, Plaintiffs contend that an expert report “must include

   ‘how and why the expert reached a particular result, not merely the expert’s conclusory opinions,’”

   and reports that “furnish[] no real explanation” for an opinion are insufficient. Id. at 27 (citations

   omitted). In their view, Mr. Norwitch’s reports contain “essentially no analysis, are cursory, and

   superficial.” Id. at 28. They add that Defendant’s alleged noncompliance with Rule 26 was not

   substantially justified or harmless. Id. at 31-33. Plaintiffs further assert that Mr. Norwitch’s

   “inadequate reports rendered an effective deposition impossible” such that their “ability to

   effectively rebut the [r]eport[s] has been completely foreclosed and their ability to cross-examine



   document were his own. ECF No. [492] at 22-23 (citing ECF No. [492-7] at 299:20-300:6).


                                                    34
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 35 of 78

                                                              Case No. 18-cv-80176-BLOOM/Reinhart


   Mr. Norwitch has been substantially harmed.” Id. at 33; see also ECF No. [556] at 17-18 (asserting

   that Rule 37 sanctions are warranted). Finally, they maintain that Mr. Norwitch should be excluded

   from testifying because his opinions are not the product of a reliable methodology, ECF No. [492]

   at 33-37, and that “courts routinely exclude testimony from handwriting experts who fail to

   sufficiently explain their methodology.” Id. at 34. See also ECF No. [556] at 12-17 (arguing that

   Defendant fails to carry his burden to establish that Mr. Norwitch’s opinions are sufficiently

   reliable, and that his reports “raise far more questions than answers”).

           In response, Defendant asserts that Mr. Norwitch’s “concise” reports and opinions meet

   the requirements of Rule 702. ECF No. [529] at 27-30. He states that each report lists the evidence

   Mr. Norwitch considered in preparing the report, explains the protocols used to analyze each

   questioned document, included a signature comparison chart, and “provided succinct, yet detailed,

   findings of each of the questioned signatures.” Id. at 27. Defendant maintains that Mr. Norwitch

   is qualified to opine on handwriting analysis, he was deposed twice and testified that he employed

   a “side-by-side examination” method to compare signatures, and he relied on a strict visual

   examination without special equipment, software, or tools. Id. at 28-29 (citations omitted). In his

   view, Plaintiffs improperly focus on Mr. Norwitch’s “brevity” while “failing to appreciate the

   detail” in his findings and observations. Id. at 29. Defendant contends that Plaintiffs’ argument

   that the reports fail to satisfy Rule 26 “lacks credibility[.]” Id. at 31. He argues that “[t]his is not

   complex scientific analysis requiring complicated testing procedures” but rather naked visual

   comparison of signatures such that Plaintiffs cannot be “surprised” by Mr. Norwitch’s testimony.

   Id. He adds that Mr. Norwitch provided “ample basis and reasons” for his opinions, and even if

   Defendant did not comply with Rule 26, Rule 37 sanctions are unwarranted. Id. at 31-32.




                                                     35
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 36 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart




                                  a.      Mr. Norwitch’s reports fail to comply with Rule 26

          Rule 26 requires an expert witness to disclose an expert report that contains “a complete

   statement of all opinions the witness will express and the basis and reasons for them.” Fed. R. Civ.

   P. 26(a)(2)(B)(i). The purpose of the expert disclosure rule is to “provide opposing parties

   ‘reasonable opportunity to prepare for effective cross examination and perhaps arrange for expert

   testimony from other witnesses.’” Reese v. Herbert, 527 F.3d 1253, 1265 (11th Cir. 2008) (citation

   omitted). Expert reports must include “‘how’ and ‘why’ the expert reached a particular result, not

   merely the expert’s conclusory opinions.’” Calhoune v. Ford Motor Co., No. 17-61702-CIV, 2018

   WL 7287871, at *1 (S.D. Fla. Dec. 26, 2018) (citation omitted). See also Rinker v. Carnival Corp.,

   No. 09-23154-CIV, 2011 WL 6370062, at *1 (S.D. Fla. Dec. 19, 2011) (striking expert report

   where “the majority of the opinions” are “conclusory without supporting reasons, facts, or data”

   and other opinions are inadequately explained); Aponte v. Royal Caribbean Cruises, Ltd., No. 15-

   21854-CIV, 2019 WL 943267, at *3 (S.D. Fla. Feb. 26, 2019) (explaining that an expert report fell

   “far short” where it was “cursory and superficial,” “briefly summarized” matters in the case, and

   “perfunctorily pointed” to broad non-specific categories that “generally support[ed]” the opinion

   but which “provided no further detail or analysis”); Looking Good Properties LLC v. Ascot Corp.

   Names Ltd., No. CV412-138, 2013 WL 12214331, at *2 (S.D. Ga. July 23, 2013) (expert reports

   that are “a bit skeletal” and which “furnish[] no real explanation” are insufficient).

          Mr. Norwitch’s reports are largely conclusory and fail to adequately set forth the bases and

   reasons for his opinions other than through unhelpful platitudes. In the reports, the “Findings,

   Opinions” sections contain three to four short paragraphs that do not explain how Mr. Norwitch

   arrived at his opinions. For instance, in the May Report, in opining that Defendant’s purported




                                                    36
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 37 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   signature was not genuine, Mr. Norwitch stated that the “questioned signature does not compare

   favorably with the individual characteristics present in the standard signature and, in fact, displays

   total departure and fundamental dissimilarity to the standard signatures in all areas.” ECF No.

   [492-12] at 6. Relatedly, in the March Report, in opining that Defendant’s purported signature was

   not genuine, Mr. Norwitch stated that the “questioned Craig Wright signatures, although bearing

   some pictorial resemblance to the standard Wright signatures, the questioned signatures do not

   compare favorably with the individual characteristics present in the standard signatures and, in

   fact, displays significant and fundamental departures from the genuine signatures. These

   dissimilarities are beyond the range of normal variation found within the standard signatures and

   are indicative and consistent with simulation.” ECF No. [492-11] at 4. The reports reflect similarly

   bare and phrased opinions regarding Jamie Wilson’s and Ms. Nguyen’s alleged signatures. See

   ECF Nos. [492-10] at 3; [492-11] at 4.

          The Court agrees with Plaintiffs that these representations (i) do not provide details about

   what “individual characteristics” are, what about the characteristics Mr. Norwitch examined, how

   those characteristics did not “compare favorably” or simply what that even entails; (ii) do not

   provide an explanation regarding what “significant and fundamental departures” were found let

   alone what the difference between a “significant” and insignificant departure is; (iii) do not

   describe alleged “dissimilarities,” explain what “range of normal variation” is and how the

   questioned signatures exceed that “range;” and (iv) do not explain what would show “consistence”

   with a simulation or what “indicates” that a signature is “simulated.” ECF No. [492] at 28-29.

   Indeed, like the expert report in Aponte, where the medical expert’s report was “cursory and

   superficial” by pointing to items like the “patient’s history, symptoms, physical exam, EMG

   studies. . . . and MRI scans and the intraoperative findings at surgery,” 2019 WL 943267, at *3,




                                                    37
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 38 of 78

                                                           Case No. 18-cv-80176-BLOOM/Reinhart


   Mr. Norwitch’s reports rely on non-descriptive generalities with little to no analysis undergirding

   his opinions. Although the December Report provides slightly more detail in the form of a one-

   sentence addition reporting that “[i]ndications normally associated with simulation, such as

   hesitation, tremor, and a slow ‘drawn’ appearance, are not present,” he fails to explain how any of

   those features apply to the seven signatures under consideration. ECF No. [492-10] at 3. As

   Plaintiffs state, this sentence “raises more questions as [Mr. Norwitch] fails to explain what a

   hesitation, tremor, or drawn appearance look like.” ECF Nos. [492] at 30; [556] at 15.

          To be sure, Mr. Norwitch’s reports each contain a half-page “Forensic Document

   Examination Protocol” section that overviews potential techniques to analyze handwriting:

          Handwriting and signatures examination and comparison procedures consist of
          examination of standard (known) material for consistency and normal variation,
          and then a side by side comparison of individual writing movements and inherent
          characteristics found in the questioned material with comparable writing
          movements found in the standard material, such as, but not limited to: form, height
          ratios, slant, proportions, skill level, movement, speed, pressure, and line quality,
          where possible and/or necessary.

          Examination, comparisons, and archival procedures may employ, but are not
          limited to, stereo microscopy, video-spectral comparison and electro-static
          instrumentation, transparency comparison, computer scanning, and photo
          microscopy (photomicrographs).

   ECF Nos. [492-10] at 5; [492-11] at 37; [492-12] at 5. However, the reports fail to state which of

   the methodologies Mr. Norwitch actually used, which specific dimensions were analyzed, what

   was significant to each analysis, or how any of the features and traits in the comparator samples

   aligned or contrasted with the “questioned signatures.” Further, none of these terms are defined

   nor specifically applied to demonstrate how Mr. Norwitch reached his conclusions. Additionally,

   the “comparison chart” of signatures does not actually make any comparisons or highlight any

   differences between signatures or even groups of signatures, but simply collects on a single

   document the signatures that are to be compared. See, e.g., ECF No. [492-11] at 40. Courts have



                                                   38
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 39 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   excluded handwriting expert opinions that were supported by far more detailed charts than here.

   See, e.g., Agri-AFC, LLC v. Everidge, No. 5:16-CV-00224-TES, 2019 WL 385421, at *15 (M.D.

   Ga. Jan. 30, 2019) (granting motion to strike where the report “offer[ed] several pages of signature

   samples with arrows and circles highlighting a particular part of each signature and noting the

   differences between them, but there is no explanation for why [the expert] chose those parts of the

   signature to highlight as opposed to others”).

                                 b.      Defendant fails to carry his burden to avoid Rule 37
                                         sanctions

          Defendant maintains that even if he did not comply with Rule 26, sanctions are

   inappropriate “because there is no demonstrable harm to the [P]laintiffs.” ECF No. [529] at 32. In

   support, he notes that Plaintiffs could have engaged a rebuttal expert and Mr. Norwitch was

   deposed more than once. Id. The Court does not agree. A party suffers prejudice from inadequate

   disclosures where it is deprived of the “ability to prepare for effective cross-examination and

   rebuttal[.]” Brown v. NCL (Bahamas) Ltd., 190 F. Supp. 3d 1136, 1143 (S.D. Fla. 2016). See also

   St. v. Drury Inns, Inc., No. CIV.A.08-0700-CG-N, 2009 WL 3784330, at *2 (S.D. Ala. Nov. 10,

   2009) (“merely having to depose a party on information that should have been disclosed in a Rule

   26 Report is a form of prejudice.”). Here, the reports merely provide cursory background

   information about how handwriting analysis is performed and fail to provide a meaningful basis

   to understand how Mr. Norwitch reached any of his opinions.

          Although the Court does not conclude that Plaintiffs were ambushed at Mr. Norwitch’s

   depositions, their ability to prepare for effective cross-examination to rebut his opinions was

   impaired by the skimpy conclusion-laden nature of his reports. Indeed, the need to depose Mr.

   Norwitch twice underscores the glaring deficiencies. See Goodbys Creek, LLC v. Arch Ins. Co.,

   No. 3:07-CV-947-J-34HTS, 2009 WL 1139575, at *3 (M.D. Fla. Apr. 27, 2009) (prejudice exists



                                                    39
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 40 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   when a party is furnished “with a woefully inadequate report” because it “adversely impacts upon

   its ability to prepare for and conduct the deposition”); Romero v. Drummond Co., Inc., 552 F.3d

   1303, 1323 (11th Cir. 2008) (holding that district court did not abuse its discretion in excluding

   experts under Rule 37 where each report “provided a single paragraph to explain the expert’s

   anticipated opinion and the basis for it” and neither report “stated the expert’s anticipated opinion

   with sufficient specificity” to allow preparation for rebuttal or cross-examination). Further, the fact

   that the May Report was issued only one week before the instant motion was filed cuts against

   Defendant’s suggestion that a rebuttal expert could have been engaged. Defendant as the non-

   disclosing party bears the burden of showing that the failure to comply with Rule 26 was

   substantially justified or harmless. That burden has not been met and Mr. Norwitch’s opinions are

   stricken under Rule 37.

                                   c.     Defendant fails to show that Mr. Norwitch’s opinions are
                                          based on a reliable methodology

           Even if Mr. Norwitch’s reports complied with Rule 26’s disclosure requirements, the Court

   finds that his reports fail to pass muster under Rule 702, Fed. R. Evid. “To fulfil their obligation

   under Daubert, district courts must engage in a rigorous inquiry to determine whether: . . . the

   methodology by which the expert reaches his conclusions is sufficiently reliable as determined by

   the sort of inquiry mandated in Daubert[.]” Rink, 400 F.3d at 1291–92. The party offering the

   expert carries the burden to satisfy the reliability of the expert’s opinions by a preponderance of

   the evidence. Id. at 1292. “In evaluating the reliability of an expert’s method, however, a district

   court may properly consider whether the expert’s methodology has been contrived to reach a

   particular result.” Id. at 1293 n.7.

           Defendant maintains that handwriting analysis “is not complex scientific analysis requiring

   complicated testing procedures.” ECF No. [529] at 31. However, while that may be so in his view,



                                                     40
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 41 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   like any other expert testimony, Mr. Norwitch’s opinions must be the product of reliable principles

   and methods. Plaintiffs argument that Mr. Norwitch’s reports fail to explain how or why he reached

   his conclusions or to otherwise demonstrate a reliable methodology is well-taken. ECF No. [556]

   at 12. Other courts in this circuit have excluded handwriting analysis experts that similarly failed

   to provide a sufficient explanation for the methodology employed. See, e.g., Agri-AFC, LLC, 2019

   WL 385421, at *15 (striking expert report that was “not based on any methodology that is readily

   apparent from the record”); Dracz v. Am. Gen. Life Ins. Co., 426 F. Supp. 2d 1373, 1379-80 (M.D.

   Ga. 2006) (striking expert who failed to provide “any detailed explanation as to exactly how [he]

   evaluated the documents and drew his conclusions regarding authorship and sequence”) (emphasis

   in original); Am. Gen. Life & Acc. Ins. Co. v. Ward, 530 F. Supp. 2d 1306, 1314 (N.D. Ga. 2008)

   (striking expert report that “lack[ed]” “any identifiable ‘methodology’ to which the Court can

   apply the Daubert factors”). See also Wheeler v. Olympia Sports Ctr., Inc., No. 03-265-P-H, 2004

   WL 2287759, at *4 (D. Me. Oct. 12, 2004) (excluding testimony where the expert “offers no details

   about his methodology, beyond ‘comparing’ the handwriting on several documents,” explaining

   that the report is “insufficient to allow the court to determine whether his methodology could be

   tested, has been subject to peer review, or is in accordance with applicable standards,” and noting

   that “[a]ny individual, with no training or experience whatsoever, could ‘compare’ the handwriting

   of different documents and reach a conclusion”).

          In Agri-AFC, the expert explained that she examined and compared 81 documents “using

   magnification” and “evaluated the ‘line quality, pressure patterns, rhythm, slant, size and

   proportions, utilization of space and spatial alignment, initial and terminal strokes, writing speed,

   legibility, skill level, letter forms, types of connectors, method of construction, and pattern

   formation’ of the signatures on those documents,” but the Court noted that “none of these terms




                                                    41
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 42 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   are defined or specifically applied in the report to show what exactly [she] did while evaluating

   the signatures.” 2019 WL 385421, at *15.

           In Dracz, the expert explained that he “determined whether the questioned document

   appeared to be distorted, and then evaluated the questioned document for the consistency, variation

   style, and peculiar or identifying characteristics using a stereo star zoom American Optical 7X

   1030X Twin Microscope and a Micronata Illuminated Microscope at 30X,” and his evaluation

   assessed the “comparability, quantity, and naturalness reviewing the Cumulative Range of

   Variation to determine the document handwriting probabilities and the physiological, neurological,

   and psychological factors peculiar to the writer.” 426 F. Supp. 2d at 1379-80. According to that

   court, however, the expert “did not explain how he accomplished the comparison” and “[t]here is

   nothing in the record to allow the Court to conclude, based on [the expert’s] vague and cursory

   explanation, that the techniques employed in his comparison are techniques that are generally

   accepted in the field, can be tested or subjected to peer review, are subject to standards or have an

   acceptable known or potential rate of error.” Id. at 1380.

           In Ward, the court explained that the expert’s description of his methodology—“mentally

   compar[ing] [the questioned writing] with all the writing he has ever seen and be able to determine

   whether each feature is common, rare, or somewhat in between in order to determine how much

   significance to attribute to the feature”—“is not so much a ‘methodology’ as a general observation

   about handwriting that, while probably true, is not very enlightening.” 530 F. Supp. 2d at 1314.

   Further, the court noted that while the report explained that a number of variables can factor into

   evaluating a person’s handwriting, the expert “does not state what those variables are” and his

   “lack of specificity makes it difficult to evaluate his methodology, but suggests that his report is

   not reliable.” Id.




                                                    42
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 43 of 78

                                                           Case No. 18-cv-80176-BLOOM/Reinhart


          These decisions are instructive. In this case, Mr. Norwitch’s three reports examined twenty-

   six signatures overall to conclude that based on his visual side-by-side examination unaided by

   special equipment, software, or tools, Mr. Wilson and Ms. Nguyen’s signatures were genuine, but

   Defendant’s purported signatures were not. Although the Court does not have reason to believe

   that Mr. Norwitch’s opinions were “contrived to reach a particular result,” Rink, 400 F.3d n.7, the

   Court does have significant reasons to doubt the reliability of his methodology. First, his opinion

   in the March Report that Defendant’s signature on the Deed of Loan is “not genuine” flies directly

   in the face of Defendant’s testimony regarding his authorship of the signature. See ECF No. [492]

   at 22-23 (citing ECF Nos. [492-7]; [492-8] and [492-9]). Second, the Court is unable to determine

   the specific handwriting dimensions Mr. Norwitch actually examined, how they were scored or

   analyzed, or how they collectively were factored into arriving at each of his conclusions. Indeed,

   his “examination protocol” explains that handwriting and signature examination includes various

   factors “not limited to” height ratios, slant, line quality, among others “where possible and/or

   necessary.” ECF Nos. [492-10] at 5; [492-11] at 37]; and [492-12] at 5. However, those “various

   factors” are decidedly absent from the reports.

          Third, none of the limited terminology contained in Mr. Norwitch’s reports is defined nor

   specifically applied to the opinions to demonstrate how he reached his conclusions. Critically, the

   reports do not explain what specific aspects of the signatures are comparable or different, how so,

   why those dimensions were compared, and how the similarities or differences are material. The

   “charts” do not even contain arrows and circles around signatures, such as in Agri-AFC, that would

   annotate and highlight areas of examination and the points of comparison. Further, the reports fail

   to apprise the Court whether Mr. Norwitch’s methodology has any indicia of reliability, such as if




                                                     43
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 44 of 78

                                                           Case No. 18-cv-80176-BLOOM/Reinhart


   the methodology is testable or subject to a known error rate. Accordingly, the Court concludes that

   Mr. Norwitch’s opinions are unreliable and Plaintiffs’ Motion, therefore, is granted.

                         4.      Dr. Stewart MacIntyre

          Defendant retained Dr. MacIntyre, a medical doctor specializing in infectious diseases, for

   the purpose of “forming opinions as to [Mr. Kleiman’s] medical conditions (relating to infectious

   disease) for a certain period of years.” ECF No. [492-13] at 2. He issued his first report on

   December 13, 2019 and his second report on April 8, 2020. ECF No. [492-14]. As part of his

   evaluation, he reviewed medical records, various litigation documents, a police report, and an

   autopsy related to Mr. Kleiman’s death. Id. at 2. Dr. MacIntyre opined as follows: (i) Mr. Kleiman

   had two basic types of chronic infections (soft tissue infection and bone infection relating to the

   pressure ulcers, and urinary tract infections); (ii) while hospitalized, Mr. Kleiman received

   medications “which could affect mental status and ability to do complex work;” (iii) Mr. Kleiman

   was given an “irregular discharge” from the hospital, which “could” have adversely affected his

   health; (iv) Mr. Kleiman’s autopsy revealed the presence of cocaine metabolites in his urine; and

   (v) after his discharge from his “long and complex hospitalization,” Mr. Kleiman’s “lack of care

   by family, friends, or medical personnel” caused “uncontrolled infection” leading up to his death.

   ECF Nos. [492-13] and [492-14].

          Plaintiffs argue that Dr. MacIntyre’s opinions should be stricken. First, they contend that

   his opinions relating to Mr. Kleiman’s physical health and capacity to work beginning in 2010 are

   irrelevant and contradicted by the record. ECF No. [492] at 38. They assert that “nothing about

   [Mr. Kleiman’s] physical health is at issue in this case,” and issues regarding Mr. Kleiman’s

   “mental state and how it may have affected his capacity to work beginning in 2010 are irrelevant

   because the joint business relationship between Dave [Kleiman] and Dr. Wright was formed before




                                                   44
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 45 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   his hospitalization.” Id. Plaintiffs add that any conclusion that Mr. Kleiman’s mental state affected

   his ability to do work is “contradicted by both Dr. MacIntyre’s own testimony and the records.”

   Id. at 39. In particular, Plaintiffs state that Mr. Kleiman’s hospital records are “replete” with

   “instances of clinicians noting how Dave was ‘busy with work,’ continually ‘participate[d] in

   work-related activities,’ and was ‘productive in doing work regarding his business.’” Id. (citation

   omitted). See also ECF No. [556] at 20-21 (arguing that Dr. MacIntyre’s opinions regarding the

   impact of prescription drugs on Mr. Kleiman’s ability to perform complex tasks and Mr. Kleiman’s

   medical conditions impeding Mr. Kleiman’s “independence, mobility and ability to function at

   work” are irrelevant and unsupported).

          Second, Plaintiffs argue that Dr. MacIntyre’s testimony about Mr. Kleiman’s lack of

   support by friends and family is irrelevant and contradicted by the record. Id. at 40. Regarding the

   former, according to Plaintiffs “whether Dave [Kleiman] had consistent visitors at the hospital has

   no bearing on whether [he] and Craig [Wright] co-created Bitcoin or formed a joint business

   relationship[.]” Id. Regarding the latter, they state that Mr. Andreou testified that he visited Mr.

   Kleiman at times, and Mr. Kleiman’s medical records note the presence of visitors. Id. In Plaintiffs’

   view, Dr. MacIntyre’s “opinion” is “not a medical opinion but instead is a back-door attempt to

   impermissibly inject the alleged lack of a close relationship between Ira [Kleiman] and Dave

   Kleiman into the case.” Id. See also ECF No. [556] at 19-20 (arguing that Dr. MacIntyre’s opinion

   that Mr. Kleiman’s lack of support by friends and family contributed to his death is highly

   prejudicial, speculative, an attempt to “make the jury ‘punish’ Ira [Kleiman] for his alleged familial

   failings,” and contrary to Mr. Kleiman’s autopsy report that listed his cause of death as “coronary

   artery disease”).




                                                    45
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 46 of 78

                                                              Case No. 18-cv-80176-BLOOM/Reinhart


           Finally, Plaintiffs maintain that testimony related to Mr. Kleiman’s “disruptive” behavior

   in the hospital, his “irregular discharge,” and cocaine found in his autopsy report is irrelevant and

   any probative value is substantially outweighed by its prejudicial effect. ECF No. [492] at 40-41.

           In response, Defendant makes four main arguments. First, Dr. MacIntyre’s testimony

   regarding Mr. Kleiman’s medical history is relevant. ECF No. [529] at 33-34. He asserts that

   Plaintiffs’ claims “are neither squarely limited to facts pre-dating 2010, nor are they limited to the

   formation of a purported joint business relationship prior to that year,” and the complaint’s

   allegations “implicate a timeframe that spans into 2013.” Id. at 33. Defendant contends that while

   Dr. MacIntyre is not offering a stand-alone opinion on Mr. Kleiman’s mental health or intellectual

   capacity, he is offering an opinion “on the inescapable consequences and burdens of the severe

   (physical) medical conditions and related issues plaguing Dave Kleiman,” which includes

   impediments to his independence, mobility, ability to function and work, and side effects from

   prescribed medications. Id. at 33-34 (footnotes omitted; emphasis omitted). He adds that given Mr.

   Kleiman’s paraplegia, the jury is “entitled to understand the chronic physical conditions that

   dominated Dave Kleiman’s day-to-day life, including the final prolonged hospitalization involving

   ‘multiple surgical procedures’ and ‘other traumatic incidents.’” Id. at 34. In his view, to exclude

   Dr. MacIntyre’s testimony “will be to provide an incomplete account to the jury of substantial

   factors relevant to a fair determination of the issues in this case.” Id.

           Second, Defendant asserts that Dr. MacIntyre’s testimony satisfies Daubert. In particular,

   he contends that the reports are within Dr. MacIntyre’s experience and qualifications; his

   testimony is reliable because it is based on his background and specialization as an infectious

   disease specialist, including his forty-eight years of practice; and Dr. MacIntyre’s testimony will

   be helpful to the jury in understanding the medical records and the “significance and severity” of




                                                     46
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 47 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   Mr. Kleiman’s “prolonged medical complications.” Id. at 35-36. Third, he maintains that Dr.

   MacIntyre’s report and testimony does not contradict the record. Specifically, Defendant argues

   that Plaintiffs “confus[e] the issues by attempting to correlate a handful of references to ‘work’ to

   Dave Kleiman’s ‘ability to form a joint business relationship,’” and Mr. Kleiman’s ability to use a

   computer or do some “work” “proves none of [P]laintiffs’ points.” Id. at 36-37. Further, he asserts

   that Plaintiffs point to nothing to contradict Dr. MacIntyre’s statements regarding the lack of in-

   person visits not being reflected in the medical records because, for instance, Mr. Andreou testified

   that he would “just walk in” to the hospital because “security was pretty lax there[.]” Id.

          Finally, Defendant contends that the probative value of Dr. MacIntyre’s testimony

   outweighs any prejudice. Mr. Kleiman’s “irregular discharge,” autopsy report showing the

   presence of cocaine metabolites in Mr. Kleiman’s system, and a “letter of warning” from the

   hospital’s Disruptive Behavior Committee are not grounds to strike his opinions. Id. at 38-39. He

   adds that Plaintiffs’ case authorities “are not instructive on the specific issue raised by them,” and

   the fact that Mr. Kleiman’s medical records “recite unfortunate events does not in and of itself

   create a prejudicial effect.” Id. at 38. He concludes that Mr. Kleiman’s medical issues were “an

   integral part of his life; they were neither in passing, nor were they peripheral,” and they

   “necessarily influenced” his mobility and ability to perform complex tasks. Id. at 39.

          Upon review and consideration, the Court agrees in part with Plaintiffs that certain portions

   of Dr. MacIntyre’s opinions are irrelevant and the potential danger of unfair prejudice related to

   his testimony will substantially outweigh the probative value of his opinions.

                                  a.      Dr. MacIntyre’s opinions regarding Mr. Kleiman’s
                                          health and effects of medication

          Although Plaintiffs are correct that the jury does not need an infectious disease specialist

   to opine that paraplegia impedes mobility, issues related to Mr. Kleiman’s health, including his



                                                    47
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 48 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   “long and complex hospitalization,” numerous surgeries and medical treatments, and the impact

   of medications “that could affect mental status and ability to do complex work” are not irrelevant

   to whether he in fact was able to develop intellectual property with Defendant and mine bitcoins.

   To state the obvious, it would be less likely that Mr. Kleiman could perform complex tasks during

   periods when he was recovering from surgery or while under the influence of medications,

   including opiates and other medications that “can dull mental acuity.” ECF No. [492-14] at 3.

   Further, as Defendant correctly points out, Plaintiffs’ claims are not limited to Mr. Kleiman’s pre-

   hospitalization period but instead extend through 2013.

          In this respect, although Plaintiffs focus on instances where Mr. Kleiman was using a

   computer or was visited by friends at the hospital, none of these features ultimately render Dr.

   MacIntyre’s opinions unreliable or contradicted by the record. The medical records did not contain

   notations reflecting that Mr. Kleiman was specifically working on Bitcoin or with Defendant while

   using his computer in the hospital. In fact, Dr. MacIntyre’s report states that while the content of

   Mr. Kleiman’s work on his computer is “obviously not known,” Mr. Kleiman “did note on

   occasion watching movies on his laptop.” Id. And as noted, Dr. MacIntyre’s statement that he did

   not find mentions of “in person visits” in the medical records does not mean that his testimony is

   inaccurate, especially given Mr. Andreou’s testimony that he would “just walk in” to the hospital,

   “[n]obody would check him, there was “no real procedure” for visitations, and he was unaware of

   a visitor log. ECF No. [529-9] at 13:8-20.

          Further, references to Mr. Kleiman’s “irregular discharge” and the presence of illicit drugs

   in his system are relevant to determinations concerning Mr. Kleiman’s ability to develop

   intellectual property and mine bitcoin while in his declining medical state. Indeed, Dr. MacIntyre

   opines that an “effect” of the “irregular discharge” is that Mr. Kleiman “had no outpatient medicine




                                                   48
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 49 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   prescriptions and no arrangements for nursing care” or wound care, he “would be expected to have

   uncontrolled infection . . . [and] benzodiazepine withdrawal symptoms (fever, mental status

   changes, possible seizures)[.]” ECF No. [492-14] at 4. Accordingly, those opinions will not be

   stricken, and Plaintiffs’ Motion is denied on these points.

                                  b.      Dr. MacIntyre’s opinions regarding lack of care by
                                          family and friends, and Mr. Kleiman’s “disruptive”
                                          behavior

          The Court is mindful of Plaintiffs’ concerns that Dr. MacIntyre’s testimony operates as a

   “back-door” attempt to impugn Ira Kleiman’s character. Although the Court is unconvinced that

   Dr. MacIntyre’s reports and opinions function in that regard, it nonetheless agrees that Dr.

   MacIntyre’s opinion that “lack of care” by family and friends after Mr. Kleiman’s discharge would

   “clearly” contribute to Mr. Kleiman’s death is likely to prejudice Plaintiffs and “make the jury

   ‘punish’ Ira [Kleiman] for alleged familial failings.” ECF No. [556] at 19. Not only was Mr.

   Kleiman’s cause of death determined to be coronary artery disease, there is nothing to suggest that

   Mr. Kleiman’s family and friends were aware of his discharge or that anyone was neglectful in

   caring for him. But even if Mr. Kleiman’s friends and family were somehow remiss, Dr. MacIntyre

   fails to point to anything in particular to substantiate this opinion. Moreover, the limited probative

   value of this opinion as to Mr. Kleiman’s death is substantially outweighed by its prejudicial

   effect—attributing Mr. Kleiman’s death, in part, to his brother’s potential inaction. Therefore, this

   opinion is stricken. Likewise, Dr. MacIntyre’s testimony related to Mr. Kleiman’s “letter of

   warning” from the hospital’s Disruptive Behavior Committee in May 2011 two years before his

   discharge for being “uncooperative with nurses and therapists” does nothing to make an ultimate

   issue in this case more or less probable. Indeed, whether Mr. Kleiman at one time was

   uncooperative with medical personnel (for some unstated reason) does not make it less likely that




                                                    49
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 50 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   he worked on Bitcoin or developed intellectual property with Defendant. As Plaintiffs states, this

   “attempt[] to depict Dave [Kleiman] as unruly and reckless, and otherwise attack [his] character”

   is of no consequence to issues in dispute. ECF No. [492] at 41. Accordingly, this opinion is also

   stricken, and Plaintiffs’ Motion is granted on these points.

                  B.      Defendant’s Motion

                          1.        Gordon Klein

          Mr. Klein, a faculty member at UCLA’s Anderson School of Management, was retained

   by Plaintiffs to “opine on whether the course of conduct and communications between Dave

   Kleiman, [Craig] Wright, and other relevant parties is consistent with a partnership and/or joint

   venture having been formed by [Mr.] Kleiman and Wright. . . . I have not been asked to give a

   legal opinion and do not purport to give one[.]” ECF No. [500-1] at ¶ 11. He opines that the

   “conduct of and communications by and between Dave Kleiman, Wright and other parties . . . are

   consistent with and indicative of a partnership and/or joint venture as the Satoshi Nakamoto

   Enterprise (‘SN Enterprise’). The SN Enterprise appears to have been formed for multiple

   purposes, including the mining of bitcoin and the development of software and intellectual

   property related to bitcoin and blockchain technologies.” Id. at ¶ 13. Defendant argues that based

   on Mr. Klein’s report and testimony, he “admits that he was retained to give so-called ‘legal

   opinion’ testimony, which purports to state legal standards (the Court’s province), and then weigh

   the evidence to determine if those standards were met (the jury’s province). All of this is improper

   vel non. There is only one ‘legal expert’ in a federal court, and the expert is the judge.” ECF No.

   [500] at 7 (citation omitted).

          Defendant makes three overarching arguments for excluding Mr. Klein’s testimony. First,

   Mr. Klein’s report and testimony contain improper legal conclusions. Specifically, Defendant




                                                    50
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 51 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   asserts that Mr. Klein uses the term “guideposts” when referring to the legal elements of an oral

   partnership “[i]n an obvious attempt to conceal the fact that his proffered opinion is nothing more

   than improper legal argument[.]” Id. at 8. According to Defendant, the Court will instruct the jury

   on the proper elements of Florida partnership law, and unnecessarily states, Plaintiffs’ “laughable

   subterfuge should fool no one.” Id. He adds that an expert may not testify to the legal implications

   of a party’s conduct and communications. See also ECF No. [554] at 2-3 (arguing that Mr. Klein’s

   “guideposts” will confuse the jury, especially as they are “either identical to or share phrases and

   other parallels with[] the legal elements of a partnership”) (citing ECF No. [500-1] at ¶¶ 19, 23,

   25)).

           Second, Defendant argues that Mr. Kleiman’s testimony is unhelpful to the jury. In

   particular, he maintains that Mr. Klein’s report “usurps the jury’s role as finder of fact” by

   improperly weighing evidence and drawing conclusions by applying his “guideposts” to the facts

   at hand. ECF No. [500] at 9-10 (citing ECF No. [500-1] at ¶¶ 30, 59, 71). Third, he contends that

   Mr. Klein’s report contains improper opinions on the “states of mind, motives or intent of Dr.

   Wright and others,” and it acts as an improper “vehicle for factual narrative” especially for the

   alleged “main issue” in this case—the existence of an alleged partnership between Mr. Kleiman

   and Defendant. ECF No. [500] at 10-11 (citing ECF No. [500-1] at ¶¶ 33, 36); see also ECF No.

   [554] at 4 (arguing that “jurors are capable of reading and interpreting e-mails and

   correspondence.”).

           In response, Plaintiffs maintain that Defendant’s arguments are “specious” and predicated

   on false premises. ECF No. [528] at 5. First, they argue that Mr. Klein does not offer a legal opinion

   that there was a partnership or joint venture. Instead, “using an unchallenged methodology, he

   provided an opinion following established guideposts that indicate whether or not Dave Kleiman




                                                    51
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 52 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   and Defendant’s conduct was consistent with having formed a partnership or joint venture,

   ‘leaving it to others to utilize that information in the context of the overall proceeding.’” Id. at 6

   (citation omitted). Further, his opinion is “grounded in his business and accounting expertise and

   experience, not in his legal training from four decades ago,” and Mr. Klein’s “testimony will assist

   the jury in assessing whether the elements of a partnership are met, but it does not purport to

   supplant the jury’s role to weigh the evidence with the benefit of Mr. Klein’s expert opinion, or

   the role of this Court in establishing the law the jury must apply.” Id. at 6-7. Second, Plaintiffs

   argue that Mr. Klein’s testimony will be helpful to the jury because he “consistently applies an

   unchallenged methodology,” the “DOGS framework.”10 Id. at 8. They add that Mr. Kleiman is

   permitted to identify evidence in the case and explain how it fits with his methodology, and the

   cases Defendant cites are inapposite. Third, Plaintiffs challenge that Mr. Klein is not offering an

   opinion about motive or credibility, and “none of the guideposts Mr. Klein uses rely on a

   determination of a party’s state of mind or intent.” Id. at 9.

          Upon review, the Court agrees with Defendant that Mr. Klein’s testimony impermissibly

   invades both the province of the Court and the jury regarding determinations as to whether

   Defendant and Mr. Kleiman entered into a partnership under Florida law. Testifying experts may

   not offer legal conclusions. Cook ex rel. Estate of Tessier, 402 F.3d at 1112 n.8, 1113 (affirming

   exclusion of opinion that pretrial detainee’s constitutional rights were violated because such

   opinion was a legal conclusion). “Each courtroom comes equipped with a ‘legal expert,’ called a

   judge, and it is his or her province alone to instruct the jury on the relevant legal standards.”

   Burkhart v. Washington Metro. Area Transit Auth., 112 F.3d 1207, 1213 (D.C. Cir. 1997)



   10
     This acronym refers to (1) decision-making that is shared; (2) ownership; (3) goals that are
   shared; and (4) skills that are complementary and non-ministerial. ECF No. [528] at 8 n.3 (citing
   ECF No. [528-2]).


                                                     52
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 53 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   (citing See Marx & Co. v. Diners’ Club, Inc., 550 F.2d 505, 509–10 (2nd Cir. 1977) (“expert

   testimony on law is excluded because ‘the tribunal does not need the witness’ judgment. The judge

   (or the jury as instructed by the judge) can determine equally well.’”) (punctuation altered)). See

   also Konikov v. Orange Cnty., Fla., 290 F. Supp. 2d 1315, 1317-18 (M.D. Fla. 2003) (explaining

   that the “Court’s function is to instruct the jury on the law, and domestic law is not to be presented

   through testimony and argued to the jury as a question of fact. . . . [I]n the Eleventh Circuit, the

   judge is the jury’s only source of law. The judge decides the content of the law, and instructs the

   members of the jury on the applicability of the law to the facts of the case.”). Further, while an

   expert may testify as to his opinion on an ultimate issue of fact, he may not “merely tell the jury

   what result to reach” nor may he “testify to the legal implications of conduct,” because the court

   “must be the jury’s only source of law.” Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d 1537,

   1541 (11th Cir. 1990) (holding that district court erred in admitting expert opinion that insurer had

   a duty to hire tax counsel under the policy because it was a legal conclusion).

          Here, Mr. Klein maintains that he did not reach a “legal opinion” and that his opinions only

   concern “guideposts” to evaluate whether a partnership existed. However, the Court is

   unconvinced that these “guideposts” are substantively any different than legal elements that the

   jury must consider and analyze in making their determinations.11 For instance, when asked whether

   his guideposts are the same as elements of a partnership or joint venture, Mr. Klein testified that

   he views “the word ‘element’ as a legalistic” term and that he “think[s] business people would call

   them guideposts[.]” ECF No. [528-1] at 266:13-24. He also stated that he “really couldn’t tell you

   one way or the other” under Florida law if his guideposts are the same as the legal elements of a



   11
     Some of Mr. Klein’s guideposts include the joint pursuit of a common goal or set of interrelated
   goals, typically to achieve financial gain; shared decision-making and joint control and ownership;
   and sharing in profits. ECF No. [500-1] at ¶ 19, 23, 25.


                                                    53
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 54 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   partnership or joint venture. Id. at 267:1-6. In this respect, he testified that does not “know that

   people having complementary skill sets is a legal element of a partnership” but he “tend[s]” to see

   that feature in a “shared business relationship” and it is “typical” in a partnership. Id. at 267:21-

   268:23.

          Mr. Klein’s opinions, accordingly, run the risk of confusing the jury as to the elements of

   a partnership but also of encroaching on the Court’s sole province in instructing the jury as to the

   relevant legal standards that will need to be analyzed. See In re Rosenberg, No. 09-13196-BKC-

   AJC, 2012 WL 3870351, at *1-2 (Bankr. S.D. Fla. Sept. 6, 2012) (noting that “instructing the jury

   on legal matters is the exclusive domain of the judge,” and explaining that allowing expert

   testimony on issues related to requirements for filing an involuntary bankruptcy petition, the

   standard for determining whether an involuntary petition was filed in bad faith, and the

   consequences of such a filing “create[s] a risk of jury confusion” concerning the applicable law).

   See also Burkhart, 112 F.3d at 1213-14 (expert witness “misstate[d] relevant legal principles”

   regarding communication matters under the ADA and demonstrated “the danger in allowing expert

   witness to testify as to their understanding of the law”). Although Mr. Klein’s “DOGS framework”

   may alert jurors to certain areas of inquiry that he believes they should pay particular attention to

   when evaluating evidence, ultimately Florida law as instructed by the Court creates the framework

   through which the jury must make their determinations. Konikov, 290 F. Supp. 2d at 1318

   (excluding expert witness that opined that county ordinance was improperly applied against the

   plaintiff and that ordinance did not satisfy test for withstanding constitutional scrutiny). Mr.

   Klein’s testimony is akin to the impermissible expert testimony at issue in In re Rosenberg,

   Burkhart, and Konikov.




                                                    54
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 55 of 78

                                                              Case No. 18-cv-80176-BLOOM/Reinhart


             The Court also agrees with Defendant that Mr. Klein’s report essentially functions as a

   legal conclusion that a partnership was formed based on weighing “guidepost” evidence. See, e.g.,

   ECF No. [500-1] at ¶ 29 (“One partner’s characterization of another as being a critical, or ‘key,’

   co-contributor is typical of the praise that partners bestow on one another in a partnership or joint

   venture and consistent with Dave Kleiman having merited an equity stake as a co-owner of a joint

   business enterprise with Wright.”); ¶ 34 (“Wright’s description of his work with Dave Kleiman as

   a ‘team’ effort . . . is consistent with and indicative of the joint business relationship between the

   parties . . . and indicative of Dave Kleiman having had unique skills that were complimentary to

   Wright’s, which is another important guidepost[.]”); ¶ 36 (“The conduct and communications

   between Wright and Dave Kleiman also reveal mutual decision-making by the men in their

   business activities . . . another guidepost that is consistent with and indicative of them having

   formed a partnership and/or joint venture.”); ¶ 42 (explaining that the absence of a written

   partnership agreement is “not at all uncommon” and that “numerous partnerships” “never

   formalize their relationship in writing”); ¶ 71 (Mr. Kleiman and Defendant’s “apparent pursuit of

   ‘real money’ wealth” through mining is “once again consistent with the SN Enterprise having a

   substantial profit-seeking motive”). It is the jury’s province to examine the evidence, derive

   conclusions from it, and ultimately decide whether a partnership or joint venture existed as defined

   by Florida law. The jury does not need Mr. Klein to perform the relevant analysis for them. Indeed,

   expert testimony is not permitted, where like here, “the witness simply recounts the facts and then

   offers an opinion as to the conclusion which the jury should reach[.]” Omar v. Babcock, 177 F.

   App’x 59, 63 n.5 (11th Cir. 2006) (affirming striking of portions of expert affidavit that contained

   legal conclusions as to whether appellants acted with deliberate indifference).12



   12
        Plaintiffs’ non-circuit cases where courts permitted expert testimony about whether a partnership


                                                      55
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 56 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


          The jury, likewise, does not require an expert to help them interpret the meaning and

   implications of Defendant’s communications, particularly as to whether he partnered with Mr.




   was formed are distinguishable. Unlike here, the experts in those cases provided testimony
   regarding specialized industry terms, practices, or standards beyond the understanding of a lay
   person. See Elia v. Roberts, No. 1:16-CV-0557 AWI EPG, 2017 WL 4844296, at *5-6 (E.D. Cal.
   Oct. 25, 2017) (permitting accountant experts’ testimony in case involving dispute as to whether
   plaintiff was an independent contractor versus a partner because “accounting is a field in which
   expert testimony can aid the trier of facts,” the “significance of certain tax forms, the meaning of
   technical organizational documents, and whether the conduct of a business deviated from that
   organization would also be topics in which expert opinion would be useful,” and limiting testimony
   as to explaining underlying entities’ “accounting, taxes, organizational structure, and the general
   manner in which the business was run”); Bd. of Trustees, Sheet Metal Workers’ Nat. Pension Fund
   v. Palladium Equity Partners, LLC, 722 F. Supp. 2d 845, 852-53 (E.D. Mich. 2010) (permitting
   testimony in case involving multi-employer pension plans and three private equity investment
   partnerships because private equity fund expert’s “opinions comparing the way the defendants
   operated the Haden Companies to the way private equity funds operate in general may shed some
   light on the defendants’ intent in forming the limited partnerships (LP), the rationale for some of
   the LPs’ management practices, and whether the LPs indeed intended to form a partnership or a
   joint venture,” and noting that “[d]etails of private equity funds’ investment and management
   practices are outside the domain of an ordinary person’s knowledge, and might be helpful to a
   decisionmaker” such that the expert could “testify as to issues of structure and function of the
   defendants compared to comparable practices in the industry”); Leeds LP v. United States, No.
   08CV100 BTM BLM, 2010 WL 3911429, at *1-3 (S.D. Cal. Oct. 5, 2010) (permitting estate
   planning expert’s testimony in case where whether plaintiff is a “nominee of the taxpayers” was
   the “ultimate matter at issue,” the expert’s opinions were “limited to the structure of” the
   “documents used to create the limited partnerships, trusts, and corporations at issue” and did not
   include review of “financial documentation involved in the relevant transactions or how the entities
   were operated after formation,” and the expert’s “general testimony about the use of limited
   partnerships and trusts as ‘good business practice’” was relevant because it “potentially could be
   used to rebut an assertion that the property was “‘placed in the name of the nominee in anticipation
   of a suit or occurrence of liabilities’—a factor raised by Defendant as pertinent to the nominee
   analysis’” where “the Court has not yet had an opportunity to determine what specific factors of
   nominee ownership are applicable in this case”). Notably, none of those cases involved partnership
   “guideposts,” Florida partnership law, or disputes related to alleged Bitcoin or blockchain-related
   partnerships. Further, Kearney v. Auto-Owners Ins. Co., No. 8:06-CV-595T24TGW, 2009 WL
   3712343, at *10 (M.D. Fla. Nov. 5, 2009), aff’d, 422 F. App’x 812 (11th Cir. 2011), is inapplicable
   because it involved expert testimony regarding insurance bad faith claims handling, not
   partnerships, and the court explained that because “[t]he lay person is not necessarily familiar with
   insurance claims handling,” opinions “regarding what ordinary and reasonable claims handling
   practices consist of and whether or not Auto–Owners complied with those standards” would be
   “helpful to the fact-finder’s evaluation of the parties’ conduct against the standards of ordinary
   practice in the insurance industry[.]”


                                                    56
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 57 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   Kleiman. See, e.g., ¶¶ 31-33 (explaining that Defendant’s email to Ira Kleiman stating the work

   “we [Defendant and Mr. Kleiman] did together” expresses a “shared enterprise, built through

   shared effort” and is “consistent with and indicative of the joint business relationship between

   them,” and “we did partner ;)” is “consistent with their joint efforts” and joint relationship); ¶ 41

   (opining that Defendant’s “emphatic use of words like ‘OUR’ and ‘OURS’” in an email to Ira

   Kleiman that Mr. Kleiman’s interest in the alleged partnership is “OURS as you [] are Dave’s

   heir,” is “indicative of Wright’s recognition that Wright and Dave Kleiman were co-owners of a

   business enterprise”); ¶ 59 (noting that Defendant’s email stating “I was with my partner, so to

   speak, in all of this, Dave, we mined quite a lot” “confirms that the acquisition of bitcoin through

   mining was an integral activity of their joint enterprise”); ¶ 60 (opining that Defendant’s statement

   that his “life goal is to increase the value of the bitcoin I mined as Satoshi” “confirms the profit

   motive for their work”); ¶ 69 (commenting that Defendant’s statement that Mr. Kleiman helped

   write the Bitcoin White Paper and make the language “serene” “confirms the synergistic nature of

   the relationship . . . and is consistent with them having chosen to work together”). Expert testimony

   is admissible where “it concerns matters that are beyond the understanding of the average lay

   person,” but such testimony “generally will not help the trier of fact when it offers nothing more

   than what lawyers for the parties can argue in closing arguments.” Cook ex rel. Estate of Tessier,

   402 F.3d at 1111 (citation omitted). Nor does the jury require Mr. Klein to tell them whether

   Defendant is credible based on certain communications he had with third-parties. See e.g., ¶ 43

   (“Wright also made various statements to law enforcement and taxing authorities . . . [which] are

   particularly notable because the communications were made in a government proceeding that

   might have significant consequences to Wright if his statements were made recklessly or falsely.”).

   Accordingly, Defendant’s Motion is granted as to Mr. Klein.




                                                    57
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 58 of 78

                                                           Case No. 18-cv-80176-BLOOM/Reinhart


                         2.      Dr. Matthew Edman

          Dr. Edman, a cyber security engineer with a certification in forensics, was retained by

   Plaintiffs to “analyze certain documents submitted by [Defendant] in this litigation and determine,

   to the extent possible, whether they are authentic, including but not limited to whether the

   documents and/or their associated metadata have been manipulated or altered since their creation.”

   ECF No. [500-2] at 5. He also examined cryptographic signatures and native files. Id.13 Dr. Edman

   opines that certain documents produced by Defendant were “manipulated” and are “not authentic”

   or are “forgeries.” See, e.g., Id. at 5, 33, 36-37. Dr. Edman testified that he “is opining that a

   number of documents were manipulated in a manner that would be consistent with the defendant

   having performed those manipulations,” and that while he does not “conclude decisively” that

   Defendant made modifications or altered documents, “the implication” is “clear” that Defendant

   “performed those manipulations.” ECF No. [500-3] at 13:15-16:1. According to Defendant, Dr.

   Edman’s reports and testimony should be excluded because “he lacks the requisite expertise to

   opine about the forensic analysis of documents, his opinions are not based on a reliable

   methodology, and his testimony will serve only to confuse the jury.” ECF No. [500] at 12.

          Regarding Dr. Edman’s qualifications, Defendant asserts that he has “virtually no training

   in the forensic analysis of documents to determine whether they were altered or forged,” and that

   his experiences include analyzing documents to detect malware, but he lacks various certifications.

   Id. Defendant contends that Dr. Edman failed to use industry “best practices” by not using a “clean

   workstation and write blocker to ensure that he didn’t inadvertently alter the documents” and by

   not maintaining a log of hash values that he generated. Id. at 13. Defendant also asserts that Dr.




    ECF No. [500-2] contains Dr. Edman’s reports dated December 13, 2019, January 13, 2020, and
   13

   April 10, 2020.


                                                   58
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 59 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   Edman exhibited a “complete lack of knowledge” regarding “basic terms and concepts of forensic

   analysis.” Id. Regarding methodology, Defendant maintains that although his reports generally

   describe how Dr. Edman analyzed a document’s metadata and human readable text, Dr. Edman

   was “incapable of describing with specificity his process for analyzing the metadata.” Id. In

   Defendant’s view, the metadata artifacts considered “do not have the required indicia of scientific

   reliability,” and Dr. Edman’s methodology to opine that alterations and forgeries were consistent

   with having been made by Defendant “rests on a non-existent foundation.” Id. at 13-14.

   Specifically, Defendant challenges that associating IP addresses with geographic locations is

   improper. Id. Finally, he contends that Dr. Edman’s testimony would confuse the jury because Dr.

   Edman “considers virtually any document edit to be a ‘forgery,’ regardless of the intent behind the

   edit,” even to correct mistaken dates or incorrect figures reflected on a document. Id. at 14-15; see

   also ECF No. [554] at 4-5 (arguing that jurors cannot understand the difference between a forgery

   and a fraud).

          In response, Plaintiffs argue that Dr. Edman has had a central role at various points in these

   proceedings in giving testimony concerning the authenticity of documents submitted by

   Defendant, such as for the motion for judgment on the pleadings and testifying at the Court’s

   August 2019 show cause hearing. ECF No. [528] at 10. They represent that Defendant previously

   mounted an unsuccessful Daubert challenge against Dr. Edman, and that Judge Reinhart addressed

   the difference between a forgery and a fraud and allowed Dr. Edman to testify whether a document

   is a forgery but not whether he believes it was fraudulently prepared. Id. at 10-11 (citing ECF No.

   [264] at 112-13). According to Plaintiffs, Dr. Edman’s testimony that he intends to present at trial

   “is materially the same type of testimony that he has already offered throughout the course of this

   litigation, and that this Court has already credited in finding that certain evidence was fabricated.”




                                                    59
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 60 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   Id. at 11. Plaintiffs make two primary argument: Dr. Edman is qualified, and his methodology for

   analyzing documents produced by Defendant is reliable. Id. at 11-15.

          First, Plaintiffs maintain that Dr. Edman is “clearly qualified” based on his degrees,

   including a Ph.D in computer science; his publications in peer-reviewed journals on topics

   including cryptographic security; his certification in digital forensics; his direct work with the FBI

   in a case involving forensic analysis and seizure of bitcoins; and his professional experiences

   reviewing manipulated emails and phishing-related investigations. They note that during the

   August 2019 hearing, Defendant did not challenge Dr. Edman’s qualifications during his Daubert

   challenge even though Judge Reinhart expressly invited him to do so. Id. at 11. They add that

   Defendant “grossly mischaracterizes” Dr. Edman’s deposition testimony regarding his training in

   forensic analysis of documents. Id. at 12-13. Second, Plaintiffs argue that Defendant has not put

   forward an expert to opine that the documents at issue are in fact authentic, and his challenges to

   Dr. Edman’s methodology affect the weight of Dr. Edman’s testimony, not its admissibility. Id. at

   14 (citing Floorgraphics, Inc. v. News Am. Mktg. In-Store Servs., Inc., 546 F. Supp. 2d 155, 169

   (D.N.J. 2008)). Finally, they assert that Defendant’s claim that Dr. Edman’s use of the word

   “forgery” will cause jury confusion is “misguided,” especially as Judge Reinhart already

   determined that Dr. Edman’s use of that word was not inappropriate. Id. at 15. They add that

   Defendant can cross-examine Dr. Edman about conclusions that can be drawn from the metadata

   he reviewed, just as they did at the August 2019 hearing. Id.

          Upon review and consideration, the Court is unpersuaded that Dr. Edman is unqualified to

   opine about the forensic analysis of documents, that his opinions are not based on a reliable

   methodology, or that his testimony will serve only to confuse the jury. Plaintiffs have produced a

   sufficient basis for the Court to conclude that Dr. Edman is qualified to provide testimony




                                                    60
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 61 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   regarding the authenticity of documents produced by Defendant. Although Defendant challenges

   that Dr. Edman lacks certain certifications or that his training in forensic analysis is lacking, these

   are subject matters that Defendant may freely explore on cross-examination. Similarly, the Court

   does not conclude that Dr. Edman’s methodology is unreliable. Whether Dr. Edman could have

   been more diligent in aspects of conducting his analysis, such as in using a write blocker, a “clean

   workstation,” or maintaining a hash value log, these features go to questions of weight rather than

   admissibility. See Floorgraphics, Inc., 546 F. Supp. 2d at 168-69 (rejecting argument that expert’s

   testimony was unreliable because he failed to ensure or confirm the accuracy of the data upon

   which he relied in forming his opinions, and stating that whether the expert “should have more

   diligently researched the underlying facts given to him . . . is a question of weight, not

   admissibility”). Defendant does not point to any specific component of Dr. Edman’s methodology

   that is inherently flawed or otherwise unaccepted in the field of forensic analysis. As Plaintiffs

   state, Defendant can cross-examine Dr. Edman about the metadata he reviewed and the

   conclusions to draw from it.

          The Court also does not agree that Dr. Edman’s testimony would confuse the jury because

   he defines a “forgery” as including an alteration, modification, or manipulation to a document

   irrespective of whether there is a benign intent behind the alteration. Dr. Edman’s terminology can

   be explained to a jury and hypotheticals probing his reasoning can be employed. Notably, Judge

   Reinhart has already explained that a forgery “simply means the document is not what it purports

   to be,” ECF No. [264] at 112-13, which is comparable to Dr. Edman’s description of a forgery as

   a “document that has been manipulated to appear to be something other than what it actually is.”

   ECF No. [500-3] at 55:16-61:12. While Defendant asserts that a jury will not be able to understand

   the nuance between a forgery and a fraudulent document, ECF No. [554] at 5, the Court is




                                                     61
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 62 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   confident that a jury has the capacity to differentiate between a fraud and a document that “is

   something other than what it actually is.” To the extent Dr. Edman opines on someone’s purported

   motives in altering a document (in other words, an individual’s state of mind and intent), such

   testimony exceeds the boundaries of his expert opinion. But the mere reference to “forgery” in and

   of itself is not so confusing that Dr. Edman’s testimony should be excluded. Defendant’s Motion

   as to Dr. Edman, therefore, is denied.

                          3.     Andreas Antonopoulos

          Andreas Antonopoulos, the author of the “world’s most cited book on Bitcoin” and

   working in the field of blockchain technology, was retained by Plaintiffs to (i) “provide a

   description of the Bitcoin protocol, a high-level overview of the technology underpinning this

   protocol, and a brief history of its creation and existence;” (ii) describe the concept of a Bitcoin

   fork; (iii) review the known public communications, communication platforms and forums and

   email addresses used by Satoshi Nakamoto; and (iv) “analyze data sets produced by Defendant

   purporting to be lists of bitcoin addresses (and corresponding blocks) that were mined by

   Defendant, comment on the security of transferring private keys as a means to sell bitcoin and

   comment on and verify signed messages.” ECF No. [500-5] at 2-4. Defendant makes four

   overarching arguments to exclude Mr. Antonopoulos.

          First, Mr. Antonopoulos is not qualified to opine on purported damages. ECF No. [500] at

   15-16; see also ECF No. [554] at 5-6. According to Defendant, Mr. Antonopoulos’ opinion about

   the price of bitcoin on December 3, 2019 is irrelevant; he is not qualified to testify about damages

   because he is not an economist and lacks a “background in complex economic analysis” regarding

   bitcoin, which “has significant liquidity issues, is highly volatile, and whose price varies on

   different markets;” and even if Mr. Antonopoulos was qualified, he “never performed any analysis




                                                   62
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 63 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   to determine the actual realized value of a bitcoin transaction at any point in time.” ECF No. [500]

   at 15-16. Additionally, Defendant contends that Mr. Antonopoulos “simply copied and pasted an

   inadmissible internet website’s listing of bitcoin price as of December 3, 2019” but failed to verify

   the reliability of any of that data. Id.

           Second, Mr. Antonopoulos has a “deeply rooted bias” against Defendant. Id. at 16-18.

   Defendant states that Mr. Antonopoulos has made “chronic, derogatory and defamatory statements

   about Dr. Wright in public forums, including his personal assessment of Dr. Wright’s credibility

   (referring to him as a con artist and Faketoshi), prior to being engaged” by Plaintiffs. Id. at 16. In

   particular, he points to two tweets and a podcast segment in which Mr. Antonopoulos purportedly

   referred to Defendant as trying to “fool even the smartest people” and orchestrate a fraud.

   Defendant contends that permitting Mr. Antonopoulos to testify “would amount to [Defendant]

   impaling himself on Morton’s Fork.” Id. at 17. He adds that an expert’s bias is an element the

   Court may consider in evaluating whether particular expert testimony is reliable. Id. at 18; Third,

   Defendant maintains that Section XI of Mr. Antonopoulos’ report, titled “Analysis of Satoshi

   Public Communications,” is unhelpful to the jury because Mr. Antonopoulos “concedes that he

   doesn’t know who (or how many people) Satoshi is/are,” and this methodology “consists of

   reading unidentified emails that he found in the public record and regurgitating their contents.”

   ECF No. [500] at 18. In Defendant’s view, Mr. Antonopoulos simply provides a timeline of Satoshi

   Nakamoto communications, and the jury is “quite capable of reading emails and forming their own

   conclusions” without the need for an expert to “tell jurors what an email says.” Id. at 19; see also

   ECF No. [554] at 7 (contending that public statements regarding Satoshi Nakamoto are unhelpful

   to the jury and that Mr. Antonopoulos should not be permitted to testify to their authenticity).

   Finally, Defendant argues that Plaintiffs “should not be permitted to use Mr. Antonopoulos’ report




                                                    63
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 64 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   and testimony as a backdoor through which to introduce inadmissible non-evidence of purported

   Bitcoin prices.” ECF No. [500] at 19. See also ECF No. [554] at 6-7 (arguing that Mr.

   Antonopoulos’ report and testimony cannot be used as a conduit to present inadmissible evidence).

   In particular, he asserts that Mr. Antonopoulos analyzed and relied on “documents from an

   anonymous source that cannot be authenticated,” and a certain message contained in a May 4,

   2019 bitcoin transaction stating that Defendant “is a liar and a fraud” is inadmissible

   unauthenticated hearsay and should not be used as a backdoor to “smear” and improperly attack

   Defendant’s character. ECF No. [500] at 19-20.

          In response, Plaintiffs contend that each of Defendant’s arguments should be rejected. First,

   they assert that Mr. Antonopoulos is “plainly qualified” to opine about “the spot market price” of

   bitcoin and bitcoin forks. ECF No. [528] at 15-16. According to them, the spot trading price of

   bitcoin and bitcoin forks is “traceable through the use of sites such as coincap.io,” which “identifies

   the market value in U.S. dollars of Bitcoin forks at different points in time.” Id. at 15. Plaintiffs

   state that Mr. Antonopoulos has worked exclusively in the Bitcoin and blockchain industry since

   2012, he published the “definitive guide” and “world’s most cited book on Bitcoin,” he has been

   interviewed by global media organizations for his expertise, and he “sits on oversight committee

   for the CME Bitcoin price index and reference rate, the world’s first regulated price index by the

   world’s largest derivatives marketplace.” Id. at 15-16. They maintain that Mr. Antonopoulos is not

   opining on the ultimate damages, the number of bitcoin allegedly misappropriated, or the

   appropriate date to measure damages. Id. at 16. They add that they “only intend to rely on Mr.

   Antonopoulos’s testimony to show how damages should be calculated after the Court determines

   the appropriate date on which damages should be measured.” Id. (emphasis in original).




                                                     64
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 65 of 78

                                                           Case No. 18-cv-80176-BLOOM/Reinhart


          Second, Plaintiffs argue that Mr. Antonopoulos is not biased against Defendant and that

   none of his opinions are based on any bias against Defendant. Id. at 17 (citing ECF No. [528-6] at

   264:6-12). They assert that even if he harbored bias, that is not a basis for exclusion because

   allegations of bias are attacks against credibility, not admissibility. Id. They contend that

   Defendant’s cited authority is “wholly inapposite.” Third, Plaintiffs maintain that Mr.

   Antonopoulos’ testimony regarding public statements by Satoshi Nakamoto is relevant.

   Specifically, they state that the Second Amended Complaint “details how Satoshi Nakamoto

   created the bitcoin protocols . . . how Defendant years later came out and claimed he and Dave

   Kleiman were the individuals behind the Satoshi Nakamoto moniker,” Mr. Antonopoulos

   “reviewed the archive of a cryptography mailing list that has been public since its inception and

   reviewed the original sources containing communications from Satoshi Nakamoto,” and while he

   is “not opining on the substance of those communications, [] his testimony will be helpful for the

   jury and this Court to authenticate communications written by Satoshi Nakamoto.” Id. at 18.

          Finally, Plaintiffs assert that Mr. Antonopoulos’ reliance on the allegedly inadmissible

   evidence, the “CW List” and “DK List” and a message contained in a particular bitcoin message,

   “does not offend the Federal Rules of Evidence.” Specifically, the CW List and DK List were

   provided by Defendant, Mr. Antonopoulos did not opine who created them nor how so, he

   examined other bitcoin holding lists related to Defendant’s bitcoin holdings (the “Shadders List”

   and the “CSW Filed List”) and concluded that the “CW List, and the CSW Filed List . . . could not

   have plausibly been produced independently of the Shadders List.” Id. at 18-19 (citing ECF No.

   [500-5] at 28). Regarding the bitcoin message, they argue that while Mr. Antonopoulos does not

   opine on the relevancy of the message, they intend to “use the signed message to show that an

   address that Defendant previously claimed to be his in fact belongs to someone else,” and this




                                                  65
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 66 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   “transactional data” is admissible under Rule 803(6), Fed. R. Evid., as a record of a regularly

   conducted activity. Id. at 19.

                                    a.    Mr. Antonopoulos’ qualifications and alleged bias

          Defendant has provided evidence that Mr. Antonopoulos previously referred to Defendant

   as Faketoshi and doubted his claims, and Plaintiffs have conversely produced testimony that Mr.

   Antonopoulos harbors no personal animus against Defendant and that his opinions are not based

   on bias. Although Mr. Antonopoulos’ two tweets and podcast remarks may offend Defendant, the

   Court does not agree that Defendant is “impaled” on a Morton’s Fork, a “choice between two

   equally unpleasant alternatives.” ECF No. [500] at 17 n.11 (citation omitted). Litigation

   necessarily invites “unpleasant” scenarios for all litigants, yet Defendant has not shown that Mr.

   Antonopoulos is truly a “partisan disguised as an expert.” ECF No. [554] at 8 (citation omitted).

   But even so, Plaintiffs correctly note that “allegations of bias are attacks against credibility. And a

   witness’s credibility goes to the weight of the evidence – not admissibility.” Zaccone v. Ford

   Motor Co., No. 2:15-CV-287-FTM-38CM, 2017 WL 11532918, at *1 (M.D. Fla. Apr. 17, 2017)

   (denying motion to strike) (citing Tippens v. Celotex Corp., 805 F.2d 949, 954 (11th Cir. 1986)).

   Defendant can readily address these issues of alleged bias on cross-examination.

          Regarding qualifications, the Court does not agree with Defendant that Mr. Antonopoulos

   is unqualified to testify about the spot market price of bitcoin and bitcoin forks. Mr. Antonopoulos’

   background includes publishing the “world’s most cited book on Bitcoin” and sitting on an

   oversight committee for the CME Bitcoin price index and reference rate. Although Mr.

   Antonopoulos is not an economist by trade, Defendant fails to persuade the Court why such a

   background is necessary to testify about spot prices, especially as Plaintiffs represent that Mr.




                                                     66
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 67 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   Antonopoulos is not opining on the ultimate damages to be awarded. Accordingly, Defendant’s

   Motion is denied on these points.

                                 b.      Section XI of Mr. Antonopoulos’ report regarding public
                                         statements by Satoshi Nakamoto

          Mr. Antonopoulos’ report notes that he was “asked to review the known public

   communications, communication platforms and forums and email addresses used by Satoshi

   Nakamoto,” ECF No. [500-5] at ¶ 11. Further, in Section XI of his report, Mr. Antonopoulos states

   that he “was asked by Plantiff’s [sic] attorneys to examine the publicly posted communications of

   Satoshi and the email addresses and accounts used by Satoshi in these communications.” Id. at

   ¶ 88. His “analysis of Satoshi public communications” is functionally an eight-item chronology

   from the first Satoshi Nakamoto message announcing Bitcoin in October 2008 to Satoshi ending

   his communications on the BitcoinTalk.org forum in December 2010. Id. at ¶¶ 89-96. There is no

   “analysis” set forth other than roughly outlining a two-year timeline, and there is no discernable

   opinion rendered by Mr. Antonopoulos in this section.

          The Court agrees with Plaintiffs that “[c]ommunications sent by Satoshi Nakamoto are

   plainly relevant to this litigation.” ECF No. [528] at 18. Satoshi Nakamoto’s public

   communications are certainly part of Bitcoin’s history and provide relevant context for the jury to

   understand the parties’ relationships and dealings. However, Plaintiffs represent that Mr.

   Antonopoulos is not opining on the substance of those communications. And Section XI of the

   report does not conduct any meaningful historical analysis of any of the described timeline

   moments. See, e.g., ECF No. [500-5] at ¶ 90 (“Satoshi engages in conversations with several other

   users on the mailing list in response to questions, using ‘satoshi@[]’ as his email address.”); ¶ 93

   (“The Bitcoin Whitepaper linked in the Cryptography Mailing List announcement attributes the

   work to ‘Satoshi Nakamoto satoshin[]www.bitcoin.org’”); ¶ 95 (“Satoshi announced the Bitcoin



                                                   67
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 68 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   v0.1 software on the P2P Foundation Forum with an account with the user name ‘Satoshi

   Nakamoto[.]’”). It instead consists of a handful of cursorily described events involving Satoshi

   Nakamoto but without any clear direction as to its overall role for trial purposes. Further, while

   Plaintiffs represent that they requested Mr. Antonopoulos “retrieve and authenticate

   communications that are known to have originated from the Satoshi Nakamoto email accounts,”

   ECF No. [528] at 18, that request is not expressly reflected in his report.

          Accordingly, the Court grants in part Defendant’s Motion on this point. While Mr.

   Antonopoulos is permitted to testify about Satoshi’s public communications and the emails

   historically associated with Satoshi Nakamoto, an actual opinion must be connected to such

   testimony. See, e.g., ECF No. [500-7] at 49:24-52:21 (Mr. Antonopoulos describing how he

   formed opinions based on public information, relied on his “broad range of [] professional

   experience” to evaluate public communications, and applied his prior experiences when evaluating

   the Satoshi communications). Merely reading a post or emails located on a public forum is not an

   “opinion” nor would the jury require expert assistance in performing such a task.

                                  c. Bitcoin lists and bitcoin message

          Defendant challenges that Section XII of Mr. Antonopoulos’ report, titled “Analysis of

   Address Lists,” relies on anonymously-sourced documents that cannot be authenticated and

   includes hearsay messages that attack Defendant’s character. According to Defendant, the items

   Mr. Antonopoulos relied on are inadmissible and a “backdoor” effort to “smear” him. The Court

   agrees in part, particularly as it relates to the May 4, 2019 bitcoin message.

          Regarding the bitcoin address lists—the CW List, DK List, Shadders List, and CSW Filed

   List—the Court is unconvinced that this evidence cannot be authenticated. Although Defendant

   asserts that the CW and DK Lists were received in an encrypted form and decrypted with




                                                    68
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 69 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   information received anonymously, Plaintiffs represent that these lists were provided by Defendant

   in the litigation. Indeed, as noted in Mr. Antonopoulos’ report, he was informed that these lists

   “had been independently produced by the trust and delivered by Defendant to Plaintiff[s] during

   settlement negotiations[.]” ECF No. [500-5] at ¶ 103. Further, the CSW Filed List was “produced

   to the Court by Defendant as the list of addresses extracted from an encrypted communication

   delivered by ‘bonded courier’ from a trust[.]” Id. at ¶ 104. The Shadders List, moreover, was

   compiled by Steve Coughlan, one of Defendant’s employees. Id. at ¶ 101. Defendant fails to show

   why Mr. Antonopoulos cannot rely on this type of evidence to form his opinions. See Fed. R. Evid.

   703 (“An expert may base an opinion on facts or data in the case that the expert has been made

   aware of or personally observed. If experts in the particular field would reasonably rely on those

   kinds of facts or data in forming an opinion on the subject, they need not be admissible for the

   opinion to be admitted.”).

            Regarding the May 4, 2019 bitcoin message, however, the Court agrees with Defendant

   that the message itself is a backdoor attempt to attack Defendant’s character for truthfulness.

   Although it is one thing for an expert to represent generally that a message was sent from an

   individual not purporting to be Defendant using a bitcoin address Defendant claimed as his own,

   it is entirely different to have an expert testify that, as part of forming his opinions, the message

   “Craig is a liar and a fraud” was transacted. See id. (“But if the facts or data would otherwise be

   inadmissible, the proponent of the opinion may disclose them to the jury only if their probative

   value in helping the jury evaluate the opinion substantially outweighs their prejudicial effect.”). In

   this respect, the Court agrees that Plaintiffs have not shown that all of the elements of Fed. R. Evid.

   803(6)14 are satisfied. Specifically, Plaintiffs fail to demonstrate how the message was “kept in the



   14
        “The following are not excluded by the rule against hearsay . . . (6) Records of a Regularly


                                                     69
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 70 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   course of a regularly conducted activity of a business, organization, occupation, or calling[.]” Id.

   at Rule 803(6)(B). As Defendant notes, the blockchain itself is not a business, organization,

   occupation, or calling. ECF No. [554] at 7. The bitcoin message reflected in paragraphs 147

   through 158 of Mr. Antonopoulos’ report, therefore, is inadmissible hearsay. But even if it was

   otherwise admissible evidence, Plaintiffs fail to persuade the Court that the probative value of the

   anonymously authored message is not substantially outweighed by its prejudicial effect.

   Accordingly, Defendant’s Motion is granted on this point, and Mr. Antonopoulos may not disclose

   the content of the May 4, 2019 message.

                          4.      Stefan Boedeker

          Stefan Boedeker, a statistician and economist, was retained by Plaintiffs to “review

   transaction data that the Defendant provided,” specifically, a list of 16,404 bitcoin blocks allegedly

   mined by Defendant, “to statistically analyze gaps that are occurring between Transaction IDs and

   determine the likelihood that gaps exceeding a certain length occur.” ECF No. [500-9] at ¶¶ 6-7.

   Mr. Boedeker concluded that “the observed patterns in the data have an infinitesimally small

   chance of occurring naturally without any outside intervention such as data manipulation after the

   fact.” Id. at ¶ 9. In particular, he opined that “[b]ased on overwhelming statistical evidence derived

   from descriptive statistical analysis which identified highly unusual ‘gaps’ in the data, and from

   statistical hypothesis tests and exact probability calculations which proved that these ‘gaps’ would




   Conducted Activity. A record of an act, event, condition, opinion, or diagnosis if: (A) the record
   was made at or near the time by--or from information transmitted by--someone with knowledge;
   (B) the record was kept in the course of a regularly conducted activity of a business, organization,
   occupation, or calling, whether or not for profit; (C) making the record was a regular practice of
   that activity; (D) all these conditions are shown by the testimony of the custodian or another
   qualified witness, or by a certification that complies with Rule 902(11) or (12) or with a statute
   permitting certification; and (E) the opponent does not show that the source of information or the
   method or circumstances of preparation indicate a lack of trustworthiness.” Fed. R. Evid. 803(6).


                                                    70
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 71 of 78

                                                           Case No. 18-cv-80176-BLOOM/Reinhart


   only appear by chance with a probability that is virtually zero, I conclude that some kind of data

   manipulation must have taken place to ‘create’ these gaps.” Id. at ¶ 10.

          Defendant argues that Mr. Boedeker’s conclusion that the gaps were manipulated is

   unsupported. He contends that Mr. Boedeker is unqualified to opine about how SHA 256 hashes

   and bitcoin transaction IDs should be distributed because “he has no expertise in SHA 256 hashes

   or the hashing process,” Mr. Boedeker improperly presumes that such data should always

   randomly evenly distribute across a range based on material he reviewed online, he was unfamiliar

   with certain individuals’ credentials, and “he doesn’t know anything about bitcoin mining or the

   data that serves as the input for the bitcoin transaction IDs.” ECF No. [500] at 21; see also ECF

   No. [554] at 8 (arguing that Mr. Boedeker’s “opinion that the list of bitcoin public addresses is

   manipulated is not expert testimony”). Defendant adds that Mr. Boedeker’s supplemental report,

   ECF No. [500-11], is untimely and fails to “cure” Mr. Boedeker’s “lack of expertise as to SHA-

   256 hashing, the bitcoin mining process, and his inability to conclude as a matter of fact that

   something was manipulated.” ECF No. [500] at 22-24.

          In response, Plaintiffs argue that Mr. Boedeker is qualified to perform statistical analyses

   on Defendant’s bitcoin holdings lists to determine if there are any anomalies in the data. ECF No.

   [528] at 19-20. They make two main arguments. First, Mr. Boedeker properly relied on the

   uniformity of the SHA-256 hashing function. According to Plaintiffs, the premise that a SHA 256

   output distribution should be random and evenly distributed is “true” and is “confirmed” by Dr.

   Edman and “[e]ven Defendant’s own expert, Mr. Choi[.]” Id. at 20 (citations omitted). Further,

   they assert that Mr. Boedeker “did in fact ensure that SHA-256 hashes are ‘approximately

   uniformly randomly distributed over their full range and independent” based on statistical testing

   that he performed. Id. at 21 (emphasis in original). Second, Plaintiffs state that their failure to




                                                   71
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 72 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   produce Mr. Boedeker’s supplemental report prior to his deposition was substantially justified and

   harmless. In particular, they maintain that the supplemental report, which was issued the day after

   his deposition, is “not a ‘new analysis,’ but rather an explanation to an attack on his analysis that

   was first posed at his deposition.” Id. In their view, the supplemental report was issued to “disprove

   [a] new theory by Defendant” regarding mining bitcoin. Id. Plaintiffs represent that Mr. Boedeker

   offered to sit for an additional deposition on various dates prior to the close of discovery, and they

   agreed to provide him for a deposition after the discovery deadline, but Defendant declined their

   invitations. Id. (citing ECF No. [528-9]).

           Upon review and consideration, the Court does not find that Mr. Boedeker is unqualified

   to provide his expert testimony or that his analysis is unreliable. Although Defendant challenges

   the premise that transaction IDs should be uniformly and evenly distributed, he can explore this

   area on cross-examination just as he can cross examine Mr. Boedeker regarding whether the

   bitcoin lists statistically show “manipulation.” The Court will not exclude Mr. Boedeker’s

   testimony at trial.

           However, Mr. Boedeker’s April 23, 2020 supplemental report, ECF No. [500-11], is

   untimely. Mr. Boedeker’s first report was issued on April 10, 2020 and he was deposed on April

   22, 2020. The deadline to complete discovery was May 1, 2020 and the deadline to file all pre-

   trial motions, including motions in limine, Daubert, and dispositive motions was May 8, 2020.

   ECF No. [441]. The mere fact that Plaintiffs offered Defendant a handful of dates to re-depose Mr.

   Boedeker about his after-the-fact supplemental report does not avoid the bar of Rule 37 sanctions.

   Glaringly, Plaintiffs provided the supplemental report to Defendant at 10:02 P.M. on April 23,

   2020 and gave Defendant until close of business on April 24, 2020 to schedule a second deposition

   against the press of all the numerous impending deadlines. See ECF No. [528-9]. Plaintiffs’




                                                    72
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 73 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   decision to have Mr. Boedeker perform last-minute analyses following his deposition to shore up

   his conclusions in the face of Defendant’s challenges to the soundness of his opinions carries risk.

   This is particularly so where, as here, Mr. Boedeker had the Shadders List file at the time he

   initially drafted his April 10, 2020 report. See ECF No. [500-10] at 57:8-58:16, 60:8-14. Indeed,

   as Defendant states, Plaintiffs “should now be required to live with th[eir] decision” to not have

   Mr. Boedeker “timely analyze th[e] [Shadders List] file or offer an opinion on it” before the

   deposition. ECF No. [500] at 24. Accordingly, the disclosure of the after-the-fact analyses on the

   Shadders List is neither substantially justified nor harmless. See Cook v. Royal Caribbean Cruises,

   Ltd., No. 11-20723-CIV, 2012 WL 2319089, at *3 (S.D. Fla. June 15, 2012) (“Because Defendant

   has already taken the depositions of these two experts and does not now have the ability to obtain

   additional experts to rebut the supplemental opinions or to arrange for supplemental opinions from

   its own witnesses, permitting Plaintiff to use these supplemental expert witness opinions would

   unduly prejudice Defendant. The Court is not inclined to cause this inequitable result.”).

          Plaintiffs’ contention that Defendant launched a “deceptive attack on Mr. Boedeker’s

   analysis in his deposition,” ECF No. [528] at 22, is relatedly without merit. They fail to point to

   anything about Defendant’s “attack” at the deposition that was “deceptive.” Merely disagreeing

   with Defendant about the strength of Mr. Boedeker’s analysis or of alternative potential

   explanations for data gaps is a far cry from Defendant having engaged in deception during the

   course of the deposition. Likewise, to the extent Plaintiffs argue that without the supplemental

   report, “Defendant will be given an opportunity to explain away Mr. Boedeker’s testimony through

   falsehoods,” id., the Court is unconvinced. The adversarial system is designed to root out and

   expose lies. It also exists to enable a jury to thoughtfully consider evidence before it and to assess

   strengths and weaknesses of an expert’s opinion. Plaintiffs fail to show that they cannot fairly or




                                                    73
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 74 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   effectively make their case with only Mr. Boedeker’s opinions from his first report, which report

   was timely disclosed and thoroughly examined during his deposition. Defendant’s Motion

   accordingly is granted in part, and Mr. Boedeker’s supplemental report is stricken.

                          5.     Dr. Robert Leonard

          Dr. Leonard, a linguistics professor at Hofstra University, was retained by Plaintiffs to

   conduct a forensic linguistic authorship analysis of certain documents associated with Defendant.

   See ECF No. [500-12]. In particular, he was “asked to give an opinion on whether any of the Q

   documents share likely common authorship with the K [documents].” Id. at 6. “K Documents”

   consist of documents known to have been authored by Defendant while “Q Documents” are

   comprised of documents Defendant denies authoring, Q1 documents; and documents that

   Defendant reports “are partly his own writing, but also partly written by an imposter,” Q2

   documents. Id. Dr. Leonard “analyzed the language patterns of all Ks and all Qs and compared

   them.” Id. According to him, “[a]uthorship analysis proceeds by posing competing hypotheses and

   seeking to determine which hypothesis best explains the non-random distribution of the language

   data.” Id. Based on his analysis, Dr. Leonard concluded that the “superior hypothesis for all Q

   documents (individual email threads) is Hypothesis 1. That is, the language patterns of the Q

   documents are consistent with the language patterns found in the documents known to have been

   written by Dr. Craig Steven Wright.” Id. In reaching this opinion, Dr. Leonard considered different

   varieties of English, including Australian English, and he identified twelve “linking features”15 in

   the data sets that he reviewed, such as “try and,” “setup/backup” as a verb, “etc” without periods,

   “n-grams,” among others. Id. at 8-9.




    Dr. Leonard described “linking features” as “similar instances of variation of language use in
   15

   more than one data set.” ECF No. [500-12] at 8.


                                                   74
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 75 of 78

                                                            Case No. 18-cv-80176-BLOOM/Reinhart


          Defendant makes three overarching arguments for excluding Dr. Leonard. First, Dr.

   Leonard’s report is not based on sufficient facts or data. ECF No. [500] at 25. Specifically,

   Defendant contends that of the “millions” of words available from documents produced in this

   case, Dr. Leonard relied on approximately 8,200 words and yet he “does not make any effort to

   explain why this small data set for the known documents is sufficient for conducting his analysis,

   nor does he indicate in his report that the data set utilized by him is a representative sample.” Id.

   (emphasis in original) He adds that the “linking features” do not reflect equal numbers of

   occurrences, and because the “linking features” are assessed in aggregate, “it flows that the

   aggregate can only be as ‘probative’ as the strength (or weaknesses) of its individual components,

   and there is no evidence that the resulting aggregate here has any deterministic connection to [his]

   conclusion.” Id. at 25-26.

          Second, Dr. Leonard’s report and testimony do not meet the requirements of Rule 702 or

   the reliability standard of Daubert. Id. at 26. According to Defendant, Dr. Leonard uses a method

   known as “forensic stylistics,” which has “various shortcomings” such as not “offer[ing] a standard

   reference set of stylemarkers to be reviewed in each case,” it relies on subjectivity, and it has a

   “pick and choose” nature. Id. (citation omitted). In his view, Dr. Leonard fails to “specify, in

   precise terms, the methodology or guidelines utilized by him in identifying and selecting each

   linking feature other than a one-sentence explanation;” he “cherry-picked textual features, without

   stating why;” he “does not identify any cultural or situational contexts which linguists have shown

   to contribute significantly to individual variation in language behavior;” and his analysis is

   “plagued by a confirmation bias” because it “ignores evidence” that “tends to support” an

   alternative hypothesis regarding the data. Id. at 27-29; see also ECF No. [554] at 9-10 (arguing

   that federal courts that have not rejected experts adhering to the forensic stylistics methodology




                                                    75
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 76 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   did not give a “detailed explanation” of their Daubert ruling or a “meaningful examination” of this

   method). Finally, Defendant argues that Dr. Leonard’s testimony should be excluded because it

   will serve to mislead or confuse the jury. ECF No. [500] at 29-30.

           In response, Plaintiffs assert that Defendant’s contention that Dr. Leonard’s methodology

   is unreliable under Daubert is “patently false” because it is “peer-reviewed” and “has been

   accepted and relied upon by federal courts in major cases,” it is “based on sufficient facts and

   data,” and Defendant’s remaining arguments “all go towards the weight of Dr. Leonard’s

   opinions[.]” ECF No. [528] at 23. They first argue that Defendant’s attacks on Dr. Leonard’s

   methodology have been rejected by other federal courts. In particular, they cite to three federal

   district court cases, two from the District of Utah and one from the Western District of New York.

   Id. at 24-25. According to Plaintiffs, Defendant’s challenges to Dr. Leonard’s methodology are

   based on their rebuttal expert, Dr. Eggington, who “[b]y his own admission [] is part of one school

   of academics who disagrees with the methodologies used by a second school (forensic stylistics)

   that includes . . . [Dr.] Leonard.” Id. at 25. They add that Defendant’s failure to cite to these three

   known cases rejecting Daubert challenges grounded in Dr. Eggington’s views showcases “hide

   and seek litigation” tactics. Id. at 25-26.

           Plaintiffs maintain that Dr. Leonard’s opinions are based on sufficient facts and data. In

   particular, he used a sample size of nearly 30 documents, which “well-exceed[s]” the minimum

   threshold of five documents that Dr. Eggington previously opined was sufficient to “conduct a

   scientifically sound authorial attribution analysis.” Id. at 26. They further note that challenges to

   the sufficiency of an individual “linking feature” go to the weight of Dr. Leonard’s opinion, and

   through cross-examination, the jury can “decide whether the frequency of the occurrences of the

   12 linking features, on an individual and aggregate basis, support Dr. Leonard’s opinion.” Id. at




                                                     76
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 77 of 78

                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   27. Next, Plaintiffs argue that Dr. Leonard’s methodology satisfies Daubert. They contend that Dr.

   Leonard’s methodology is “based in peer-reviewed literature and academic scholarship,” it is

   “completely transparent and replicable,” and while there is a “robust debate among academics

   regarding best practices for authorial attribution,” a “debate in the scientific community . . . is not

   a basis for exclusion.” Id. at 27-28 (citation omitted). Finally, they argue that Dr. Leonard’s

   testimony does not violate Rule 403, and Dr. Leonard’s opinions are “highly relevant” to

   “debunking” Defendant’s claims that he did not author certain emails. Id. at 28-29.

          Upon review and consideration, the Court finds Defendant’s arguments to be unavailing.

   Dr. Leonard’s testimony is plainly relevant to key issues in this case, particularly as Defendant has

   denied authoring certain emails relating to whether he partnered with Mr. Kleiman. Defendant fails

   to show how the sample size and quality of the documents that Dr. Leonard considered are

   insufficient to perform his analysis, and he fails to convince the Court that Dr. Leonard’s

   methodology is unreliable under Daubert. Other federal courts have rejected efforts to exclude

   expert testimony on the basis that the forensic stylistics approach is unreliable. See, e.g., Dutcher

   v. Bold Films LP, No. 2:15-CV-110-DB, 2019 WL 181353, at *1 (D. Utah Jan. 11, 2019). And the

   mere fact that Dr. Eggington adheres to a different school of thought regarding forensic analysis

   does not compel the conclusion that Dr. Leonard’s analysis is unreliable or fundamentally flawed.

   Moreover, whether any of the identified “linking features” reflected in Dr. Leonard’s report is

   commonplace in writing or a truly unique and distinctive feature can be pursued on cross-

   examination. The same is true regarding his alleged “confirmation bias.” Accordingly,

   Defendant’s Motion is denied as to Dr. Leonard.




                                                     77
Case 9:18-cv-80176-BB Document 622 Entered on FLSD Docket 11/16/2020 Page 78 of 78

                                                    Case No. 18-cv-80176-BLOOM/Reinhart


          IV.   CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that Plaintiffs’ Motion, ECF No. [492],

   is GRANTED IN PART AND DENIED IN PART and Defendant’s Motion, ECF No. [500], is

   GRANTED IN PART AND DENIED IN PART, as set forth above.

          DONE AND ORDERED in Chambers at Miami, Florida, on November 16, 2020.




                                                   _________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE

   Copies to:

   Counsel of Record




                                             78
